Exhibit 10.1

 

EXECUTION COPY

 

 

$18,000,000,000

 

364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT

 

Dated as of March 27, 2015

 

among

 

ABBVIE INC.,

 

as Borrower,

 

VARIOUS FINANCIAL INSTITUTIONS,
as Lenders,

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

 

 

BANK OF AMERICA, N.A.

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Syndication Agents

 

BARCLAYS BANK PLC,

BNP PARIBAS,

DEUTSCHE BANK SECURITIES INC.,

HSBC BANK USA, N.A.

and

SOCIÉTÉ GÉNÉRALE,

as Documentation Agents

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Lead Arrangers and Joint Bookrunners

 

BANK OF AMERICA, N.A.,

as Co-Arranger

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

SECTION 1.01

Certain Defined Terms

1

 

 

 

SECTION 1.02

Computation of Time Periods

22

 

 

 

SECTION 1.03

Accounting Terms

22

 

 

 

SECTION 1.04

Terms Generally

23

 

 

 

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

24

 

 

 

SECTION 2.01

The Advances

24

 

 

 

SECTION 2.02

Making the Advances

24

 

 

 

SECTION 2.03

[Reserved]

26

 

 

 

SECTION 2.04

Fees

26

 

 

 

SECTION 2.05

Termination or Reduction of the Commitments

27

 

 

 

SECTION 2.06

Repayment of Advances

28

 

 

 

SECTION 2.07

Interest on Advances

28

 

 

 

SECTION 2.08

Interest Rate Determination

30

 

 

 

SECTION 2.09

Optional Conversion of Advances

30

 

 

 

SECTION 2.10

Optional and Mandatory Prepayments of Advances

31

 

 

 

SECTION 2.11

Increased Costs

32

 

 

 

SECTION 2.12

Illegality

33

 

 

 

SECTION 2.13

Payments and Computations

33

 

 

 

SECTION 2.14

Taxes

34

 

 

 

SECTION 2.15

Sharing of Payments, Etc.

39

 

 

 

SECTION 2.16

Use of Proceeds

39

 

 

 

SECTION 2.17

Evidence of Debt

39

 

i

--------------------------------------------------------------------------------


 

SECTION 2.18

Defaulting Lenders

40

 

 

 

SECTION 2.19

Mitigation

41

 

 

 

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

42

 

 

 

SECTION 3.01

Conditions Precedent to Effective Date

42

 

 

 

SECTION 3.02

Conditions Precedent to Closing Date

43

 

 

 

SECTION 3.03

Conditions Precedent to the Post-Closing Date Advance Date

44

 

 

 

SECTION 3.04

Availability

45

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

45

 

 

 

SECTION 4.01

Representations and Warranties

45

 

 

 

ARTICLE V COVENANTS

50

 

 

 

SECTION 5.01

Affirmative Covenants

50

 

 

 

SECTION 5.02

Negative Covenants

54

 

 

 

SECTION 5.03

Financial Covenant

56

 

 

 

ARTICLE VI EVENTS OF DEFAULT

56

 

 

 

SECTION 6.01

Events of Default

56

 

 

 

ARTICLE VII THE AGENTS

59

 

 

 

SECTION 7.01

Authorization and Action

59

 

 

 

SECTION 7.02

Administrative Agent Individually

59

 

 

 

SECTION 7.03

Duties of Administrative Agent; Exculpatory Provisions

59

 

 

 

SECTION 7.04

Reliance by Administrative Agent

60

 

 

 

SECTION 7.05

Delegation of Duties

60

 

 

 

SECTION 7.06

Resignation of Administrative Agent

61

 

 

 

SECTION 7.07

Non-Reliance on Administrative Agent and Other Lenders

62

 

 

 

SECTION 7.08

Indemnification

62

 

 

 

SECTION 7.09

Other Agents

62

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIII [Reserved]

63

 

 

 

ARTICLE IX MISCELLANEOUS

63

 

 

 

SECTION 9.01

Amendments, Etc.

63

 

 

 

SECTION 9.02

Notices, Etc.

64

 

 

 

SECTION 9.03

No Waiver; Remedies

66

 

 

 

SECTION 9.04

Costs and Expenses

66

 

 

 

SECTION 9.05

Right of Setoff

68

 

 

 

SECTION 9.06

Binding Effect

68

 

 

 

SECTION 9.07

Assignments and Participations

68

 

 

 

SECTION 9.08

Confidentiality

73

 

 

 

SECTION 9.09

Governing Law

74

 

 

 

SECTION 9.10

Execution in Counterparts

74

 

 

 

SECTION 9.11

Jurisdiction, Etc.

74

 

 

 

SECTION 9.12

Patriot Act Notice

75

 

 

 

SECTION 9.13

No Advisory or Fiduciary Responsibility

75

 

 

 

SECTION 9.14

Waiver of Jury Trial

75

 

 

 

SCHEDULES

 

 

 

 

 

Schedule I

-

Commitments

Schedule II

-

Administrative Agent’s Office; Certain Addresses for Notices

Schedule 4.01(f)

-

Legal Proceedings

Schedule 5.01(h)

-

Affiliate Transactions

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Notice of Borrowing

Exhibit B

-

Form of Assignment and Acceptance

Exhibit C

-

Form of Tax Compliance Certificate

Exhibit D

-

Form of Solvency Certificate

 

iii

--------------------------------------------------------------------------------


 

364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT

 

This 364—Day Bridge Term Loan Credit Agreement (this “Agreement”), dated as of
March 27, 2015, is among AbbVie Inc., a corporation organized and existing under
the laws of Delaware (the “Borrower”), the Lenders (as defined below) that are
parties hereto and Morgan Stanley Senior Funding, Inc., as administrative agent
(in such capacity and, together with any successor thereto appointed pursuant to
Article VII, and including any applicable designated Affiliate, the
“Administrative Agent”) for the Lenders.

 

RECITALS

 

WHEREAS, the Borrower, pursuant to the Acquisition Agreement (as defined below),
intends to acquire (the “Acquisition”) all of the outstanding shares of common
stock of Pharmacyclics, Inc., a Delaware corporation (“Pharmacyclics”, and
together with its subsidiaries, the “Pharmacyclics Group”), such Acquisition to
be effected through (i) the purchase of shares of common stock of Pharmacyclics
by a wholly owned subsidiary of the Borrower in the Offer (as defined in the
Acquisition Agreement) and (ii) promptly following the closing of the Offer, the
merger of such subsidiary with and into Pharmacyclics pursuant to
Section 251(h) of the Delaware General Corporation Law, with Pharmacyclics
surviving such merger as the Borrower’s direct or indirect wholly owned
subsidiary, and promptly thereafter the merger of Pharmacyclics with and into a
wholly owned subsidiary of the Borrower, with such wholly owned subsidiary
surviving as the Borrower’s direct or indirect wholly owned subsidiary, for the
aggregate cash and equity consideration set forth in the Acquisition Agreement
and, in connection therewith, to consummate the Share Repurchase (as defined
below).

 

WHEREAS, in connection with the foregoing, the Borrower intends to finance the
Acquisition, the Share Repurchase, the repayment of certain commercial paper and
other existing indebtedness of the Borrower, and the payment of fees and
expenses related to the foregoing with a combination of (i) cash on balance
sheet, (ii) the issuance by the Borrower of unsecured debt securities in a
public or private offering (the “New Senior Notes”) and/or (iii) the proceeds of
up to $18,000,000,000 from borrowings under the Facility (as defined below). 
The Acquisition, the entering into and funding of the Facility, the Share
Repurchase and transactions contemplated by or related to the foregoing are
collectively referred to as the “Transactions”.

 

IN CONSIDERATION THEREOF the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01             Certain Defined Terms.

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“Acquired Business Material Adverse Effect” means any Company Material Adverse
Effect (as defined in the Acquisition Agreement as in effect on March 22, 2015).

 

1

--------------------------------------------------------------------------------


 

“Acquisition” has the meaning set forth in the recitals hereto.

 

“Acquisition Agreement” means that certain Agreement and Plan of Reorganization,
dated as of March 4, 2015, by and among the Borrower, Oxford Amherst
Corporation, a Delaware corporation and a direct wholly owned subsidiary of the
Borrower, Oxford Amherst LLC, a Delaware limited liability company and a direct
wholly owned subsidiary of the Borrower, and Pharmacyclics, as amended by that
certain Amendment No. 1 to Agreement and Plan of Reorganization, dated as of
March 22, 2015.

 

“Acquisition Agreement Representations” means the representations made by or
with respect to the Pharmacyclics Group in the Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that the
Borrower has (or a Subsidiary of it has) the right to terminate its (or its
Subsidiary’s) obligations under the Acquisition Agreement, or to decline to
consummate the Acquisition pursuant to the Acquisition Agreement, as a result of
a breach of such representations in the Acquisition Agreement.

 

“Administrative Agent” has the meaning set forth in the preamble hereto.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule II, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

 

“Advance” means an advance (on either the Closing Date or Post-Closing Date
Advance Date) by a Lender pursuant to its Commitment to the Borrower as part of
a Borrowing.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

 

“Agent Parties” has the meaning set forth in Section 9.02(c).

 

“Agents” means, collectively, the Administrative Agent, the Lead Arrangers, the
Syndication Agents and each Documentation Agent.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Agreement Value” means, with respect to any Hedge Agreement at any date of
determination, the amount, if any, that would be payable to any counterparty
thereunder in respect of the “agreement value” under such Hedge Agreement if
such Hedge Agreement were terminated on such date, calculated as provided in the
International Swap Dealers

 

2

--------------------------------------------------------------------------------


 

Association, Inc. Code of Standard Wording, Assumptions and Provisions for
Swaps, 1986 Edition.

 

“Anti-Corruption Laws” has the meaning set forth in Section 4.01(s).

 

“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Applicable Lending Office” or similar concept in
its Administrative Questionnaire or in the Assignment and Acceptance pursuant to
which it became a Lender, or such other office, branch, Subsidiary or affiliate
of such Lender as such Lender may from time to time specify to the Borrower and
the Administrative Agent.

 

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

 

 

Applicable Margin

 

 

 

Closing Date through
89 days after Closing
Date

 

90 days after Closing
Date through 179 days
after Closing Date

 

180 days after Closing
Date through 269 days
after Closing Date

 

270 days after Closing
Date and thereafter

 

Public Debt Rating
(S&P or Moody’s)

 

Base Rate
Advances

 

Euro-
currency
Rate
Advances

 

Base Rate
Advances

 

Euro-
currency
Rate
Advances

 

Base Rate
Advances

 

Euro-
currency
Rate
Advances

 

Base Rate
Advances

 

Euro-
currency
Rate
Advances

 

Level 1:  ³ AA- / Aa3

 

0.00

%

0.625

%

0.00

%

0.875

%

0.125

%

1.125

%

0.375

%

1.375

%

Level 2: A+ / A1

 

0.00

%

0.75

%

0.00

%

1.00

%

0.25

%

1.25

%

0.50

%

1.50

%

Level 3: A / A2

 

0.00

%

0.875

%

0.125

%

1.125

%

0.375

%

1.375

%

0.625

%

1.625

%

Level 4: A- / A3

 

0.00

%

1.00

%

0.25

%

1.25

%

0.50

%

1.50

%

0.75

%

1.75

%

Level 5: BBB+ / Baa1

 

0.125

%

1.125

%

0.375

%

1.375

%

0.625

%

1.625

%

0.875

%

1.875

%

Level 6: BBB / Baa2

 

0.25

%

1.25

%

0.50

%

1.50

%

0.75

%

1.75

%

1.00

%

2.00

%

Level 7:  < BBB- / Baa3

 

0.50

%

1.50

%

0.75

%

1.75

%

1.00

%

2.00

%

1.25

%

2.25

%

 

“Applicable Percentage” means, in the case of the commitment fee paid pursuant
to Section 2.04(a), as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating
(S&P or Moody’s)

 

Applicable
Percentage

 

Level 1:  > AA- / Aa3

 

0.06

%

Level 2: A+ / A1

 

0.07

%

Level 3: A / A2

 

0.08

%

Level 4: A- / A3

 

0.10

%

Level 5: BBB+ / Baa1

 

0.125

%

Level 6: BBB / Baa2

 

0.15

%

Level 7: < BBB- / Baa3

 

0.175

%

 

3

--------------------------------------------------------------------------------


 

“Asset Sale” means the sale or other disposition of assets by the Borrower or
any other member of the Consolidated Group outside the ordinary course of
business, including Equity Issuances by the Borrower’s Subsidiaries (excluding
(A) asset sales or other dispositions (including issuances of Equity Interests
by the Borrower’s Subsidiaries) between or among members of the Consolidated
Group and (B) asset sales and other dispositions (including Equity Issuances by
the Borrower’s Subsidiaries), the Net Cash Proceeds of which do not exceed
$20,000,000 in any single transaction or related series of transactions or
$250,000,000 in the aggregate).

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

 

“Availability Period” means the period starting on the Closing Date and ending
on the earlier of (i) the Post-Closing Date Advance Date (after giving effect to
the Advance on such date) and (ii) 11:59 p.m. (Local Time) on the date that is
60 days after the Closing Date.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (i) the Federal Funds Rate plus 0.50%, (ii) the rate of interest per
annum from time to time published in the “Money Rates” section of The Wall
Street Journal as being the “Prime Lending Rate” or, if more than one rate is
published as the Prime Lending Rate, then the highest of such rates (the “Prime
Rate”) (each change in the Prime Rate to be effective as of the date of
publication in The Wall Street Journal of a “Prime Lending Rate” that is
different from that published on the preceding domestic business day); provided
that in the event that The Wall Street Journal shall, for any reason, fail or
cease to publish the Prime Lending Rate, the Administrative Agent shall choose a
reasonably comparable index or source to use as the basis for the Prime Lending
Rate and (iii) the Eurocurrency Rate on such day (or if such day is not a
Business Day, the next preceding Business Day) for a deposit in Dollars with a
maturity of one month plus 1.00%.  In no event shall the Base Rate be less than
0.00%.  Each change in any interest rate provided for in this Agreement based
upon the Base Rate that results from a change in the Federal Funds Rate shall
take effect at the opening of business on the date on which such change becomes
effective, as specified in the public announcement of such change.

 

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

 

“Borrowed Debt” means any Debt for money borrowed, including loans, hybrid
securities, debt convertible into Equity Interests and any Debt represented by
notes, bonds, debentures or other similar evidences of Debt for money borrowed.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

4

--------------------------------------------------------------------------------


 

“Borrower Materials” has the meaning specified in Section 5.01.

 

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders to the Borrower pursuant to Section 2.01.

 

“Borrowing Minimum” means $10,000,000.

 

“Borrowing Multiple” means $1,000,000.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City and any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurocurrency market.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Certain Funds Period” has the meaning set forth in Section 3.04.

 

“Closing Date” means the first date on which the Acquisition is consummated and
each of the conditions set forth in Section 3.02 have been satisfied (or waived
in accordance with Section 9.01).

 

“Closing Date Advance” means the Advances made on the Closing Date pursuant to
Section 2.01.

 

“Commitment” means as to any Lender, the commitment of such Lender to make one
or more Advances pursuant to Section 2.01, as such commitment may be reduced
from time to time pursuant to the terms hereof.  The initial amount of each
Lender’s Commitment is (a) the amount set forth in the column labeled
“Commitment” opposite such Lender’s name on Schedule I hereto, or (b) if such
Lender has entered into any Assignment and Acceptance, the amount set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d), as such amount may be reduced pursuant to Section 2.05.  As of
the Effective Date, the aggregate amount of the Commitments is $18,000,000,000.

 

“Commitment Letter” means that certain letter agreement dated March 4, 2015
among the Borrower and the Lead Arrangers, as supplemented by that certain
letter agreement dated March 19, 2015 among the Borrower, the Lead Arrangers and
the additional commitment parties named therein.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated EBITDA” means, for any fiscal period, the Consolidated net income
of the Borrower and its Subsidiaries for such period determined in accordance
with GAAP plus the following, to the extent deducted in calculating such
Consolidated net income:  (a) Consolidated Interest Expense, (b) the provision
for Federal, state, local and foreign taxes

 

5

--------------------------------------------------------------------------------


 

based on income, profits, revenue, business activities, capital or similar
measures payable by the Borrower and its Subsidiaries in each case, as set forth
on the financial statements of the Consolidated Group, (c) depreciation and
amortization expense, (d) any extraordinary or unusual charges, expenses or
losses, (e) net after-tax losses (including all fees and expenses or charges
relating thereto) on sales of assets outside of the ordinary course of business
and net after-tax losses from discontinued operations, (f) any net after-tax
losses (including all fees and expenses or charges relating thereto) on the
retirement of debt, (g) any other nonrecurring or non-cash charges, expenses or
losses (including charges, fees and expenses incurred in connection with the
Transactions or any issuance of Debt or equity, acquisitions, investments,
restructuring activities, asset sales or divestitures permitted hereunder,
whether or not successful), (h) minority interest expense, and (i) non-cash
stock option expenses, non-cash equity-based compensation and/or non-cash
expenses related to stock-based compensation, and minus, to the extent included
in calculating such Consolidated net income for such period, the sum of (i) any
extraordinary or unusual income or gains, (ii) net after-tax gains (less all
fees and expenses or charges relating thereto) on the sales of assets outside of
the ordinary course of business and net after-tax gains from discontinued
operations (without duplication of any amounts added back in clause (b) of this
definition), (iii) any net after-tax gains (less all fees and expenses or
charges relating thereto) on the retirement of debt, (iv) any other nonrecurring
or non-cash income and (v) minority interest income, all as determined on a
Consolidated basis.  In the event that the Borrower or any of its Subsidiaries
acquired or disposed of any Person, business unit or line of business or made
any investment during the relevant period (including, when and if applicable,
the Acquisition), Consolidated EBITDA will be determined giving pro forma effect
to such acquisition, disposition or investment as if such acquisition,
disposition or investment and any related incurrence or repayment of Debt had
occurred on the first day of the relevant period, but shall not take into
account any cost savings projected to be realized as a result of such
acquisition or disposition other than cost savings permitted to be included
under Regulation S-X of the Securities and Exchange Commission.

 

“Consolidated Group” means the Borrower and its Subsidiaries.

 

“Consolidated Interest Expense” means, for any fiscal period, the total interest
expense of the Borrower and its Subsidiaries on a Consolidated basis determined
in accordance with GAAP, including the imputed interest component of capitalized
lease obligations during such period, and all commissions, discounts and other
fees and charges owed with respect to letters of credit, if any, and net costs
under Hedge Agreements; provided that if the Borrower or any of its Subsidiaries
acquired or disposed of any Person or line of business during the relevant
period (including for the avoidance of doubt, if applicable, the Transactions
and the Acquisition), Consolidated Interest Expense will be determined giving
pro forma effect to any incurrence or repayment of Debt related to such
acquisition or disposition as if such incurrence or repayment of Debt had
occurred on the first day of the relevant period.

 

“Consolidated Net Assets” means the aggregate amount of assets (less applicable
reserves and other properly deductible items) after deducting therefrom all
current liabilities, as set forth on the Consolidated balance sheet of the
Consolidated Group most

 

6

--------------------------------------------------------------------------------


 

recently furnished to the Lenders pursuant to Section 5.01(i)(ii) prior to the
time as of which Consolidated Net Assets shall be determined.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Borrowed Debt of the Borrower and its Subsidiaries determined on a
Consolidated basis as of such date.  Notwithstanding the foregoing, for the
purpose of Section 5.03, (i) at all times prior to the Closing Date, the amount
of any Borrowed Debt issued or incurred by the Borrower or any of its
Subsidiaries to finance the Acquisition shall be excluded from the definition of
Consolidated Total Debt so long as either (A) the proceeds thereof are held in
escrow on customary terms pending the consummation of the Acquisition or (B)
such Borrowed Debt is subject to mandatory redemption on customary terms in the
event that the Acquisition Agreement is terminated or expires and (ii) the
amount of any Borrowed Debt issued or incurred by the Borrower or any of its
Subsidiaries to refinance any Existing 2015 Notes shall be excluded from the
definition of Consolidated Total Debt at all times prior to repayment or
redemption of such Existing 2015 Notes, but only to the extent that the Borrower
has deposited cash with or for the benefit of the trustee of the Existing 2015
Notes in connection with such redemption or repayment (or otherwise set aside
cash proceeds of such Borrowed Debt in the United States to fund such repayment
or redemption).

 

“Continuing Director” means, for any period, an individual who is a member of
the board of directors of the Borrower on the first day of such period or whose
election to the board of directors of the Borrower is approved by a majority of
the other Continuing Directors.

 

“Conversion”, “Convert”, or “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

 

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments, (d)
all obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all obligations of such
Person in respect of Hedge Agreements, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below directly guaranteed in any
manner by such Person, or the payment of which is otherwise provided for by such
Person, and (i) all Debt referred to in clauses (a) through (h) above secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt.

 

7

--------------------------------------------------------------------------------


 

“Debt Issuance” means incurrence of Borrowed Debt by the Borrower or any other
member of the Consolidated Group (excluding (i) Debt owed to any member of the
Consolidated Group, (ii) borrowings under the Existing Credit Agreement or any
revolving facility entered into to refinance or replace the Existing Credit
Agreement in an amount up to $3,000,000,000, (iii) any other ordinary course
borrowings under working capital, letter of credit or overdraft facilities, (iv)
issuances of commercial paper and refinancings thereof, (v) purchase money
indebtedness incurred in the ordinary course of business, (vi) Debt with respect
to capital leases incurred in the ordinary course of business, (vii) other Debt
to the extent the Net Cash Proceeds of such Debt are utilized or to be utilized
to refinance the Borrower’s Existing 2015 Notes and pay any fees or other
amounts in respect thereof (including any prepayment or redemption premiums and
accrued interest thereon), and (viii) other Debt (other than the New Senior
Notes) in an amount not to exceed $4,500,000,000 in the aggregate.

 

“Debtor Relief Laws” means Title 11 of the United States Code, as amended from
time to time, and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement specified in Article VI that notice be given
or time elapse or both.

 

“Default Interest” has the meaning specified in Section 2.07(b).

 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances on the date and at the
time such Advances were required to be funded hereunder (such Lender, a
“Non-Funding Lender”), or (ii) pay to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or Federal regulatory authority
acting in

 

8

--------------------------------------------------------------------------------


 

such a capacity; provided that for the avoidance of doubt, a Lender shall not be
a Defaulting Lender solely by virtue of (A) the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a governmental authority or (B) in the case of a solvent Person, the
precautionary appointment of an administrator, guardian or custodian or similar
official by a governmental authority under or based on the law of the country
where such Person is organized if the applicable law of such jurisdiction
requires that such appointment not be publicly disclosed, in any such case,
where such ownership or action, as applicable, does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such governmental authority) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender.  Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding as to such Lender absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.18(b)) upon delivery of written
notice of such determination to the Borrower and each Lender.

 

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Documentation Agent” means each of Barclays Bank PLC, BNP Paribas, Deutsche
Bank Securities Inc., HSBC Bank USA, N.A. and Société Générale.

 

“Dollars” and the “$” sign each means lawful currency of the United States.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower, substantially all
the property of which is located, or substantially all of the business of which
is carried on, within the United Sates (excluding its territories and
possessions and Puerto Rico), provided, however, that the term shall not include
any Subsidiary of the Borrower which (i) is engaged principally in the financing
of operations outside of the United States or in leasing personal property or
financing inventory, receivables or other property or (ii) does not own a
Principal Domestic Property.

 

“Effective Date” means the date the conditions set forth in Section 3.01 are
satisfied (or waived in accordance with Section 9.01).

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) a
commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $10,000,000,000; (d) a commercial
bank organized under the laws of any other country that is a member of the
Organization for Economic Cooperation and Development or has concluded special
lending arrangements with the International Monetary Fund associated with its
General Arrangements to Borrow, or a political subdivision of any such country,
and having total assets in excess of $10,000,000,000, so long as such bank is
acting through a branch or agency located in the country in which it is
organized or another country that is described in this clause (d); (e) each
Person that is a lender under the Existing Credit Agreement on the date hereof;
and

 

9

--------------------------------------------------------------------------------


 

(f) any other Person approved by the Administrative Agent and by the Borrower,
in each case, in accordance with Section 9.07(a); provided, however, that
neither any Defaulting Lender (or Person who would be a Defaulting Lender upon
becoming a Lender) nor the Borrower nor any Affiliate of the Borrower shall
qualify as an Eligible Assignee.

 

“Embargoed Person” means (a) any country or territory that is the target of a
sanctions program administered by OFAC or (b) any Person that (i) is or is owned
or controlled by a Person publicly identified on the most current list of
“Specially Designated Nationals and Blocked Persons” published by OFAC, (ii) is
the target of a sanctions program or sanctions list (A) administered by OFAC,
the European Union or Her Majesty’s Treasury, or (B) under the International
Emergency Economic Powers Act, the Trading with the Enemy Act, the Iran
Sanctions Act, the Comprehensive Iran Sanctions, Accountability and Divestment
Act, and the Iran Threat Reduction and Syria Human Rights Act, each as amended,
section 1245 of the National Defense Authorization Act for Fiscal Year 2012 or
any Executive Order promulgated pursuant to any of the foregoing (collectively
(A) and (B) referred to as “Sanctions”) or (iii) resides, is organized or
chartered, or has a place of business in a country or territory that is the
subject of a Sanctions program administered by OFAC that prohibits dealing with
the government of such country or territory (unless such Person has an
appropriate license to transact business in such country or territory or
otherwise is permitted to reside, be organized or chartered or maintain a place
of business in such country or territory without violating any Sanctions).

 

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

 

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

10

--------------------------------------------------------------------------------


 

“Equity Issuance” means the issuance of any Equity Interests by the Borrower
(excluding (A) issuances pursuant to employee stock plans or other benefit or
employee incentive arrangements, (B) issuances to another member of the
Consolidated Group and (C) issuances as consideration for the Acquisition or any
other acquisition).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

“ERISA Event” means:

 

(a)           (i) the occurrence of a reportable event, within the meaning of
Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC, or (ii) the
requirements of subsection (1) of Section 4043(b) of ERISA (without regard to
subsection (2) of such Section) are being met with a contributing sponsor, as
defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following 30
days;

 

(b)           the application for a minimum funding waiver with respect to a
Plan;

 

(c)           the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA);

 

(d)           the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;

 

(e)           the withdrawal by the Borrower or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA;

 

(f)            the conditions for the imposition of a lien under Section 303(k)
of ERISA shall have been met with respect to any Plan; or

 

(g)           the institution by the PBGC of proceedings to terminate a Plan
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
described in Section 4042 of ERISA that could constitute grounds for the
termination of, or the appointment of a trustee to administer, a Plan.

 

11

--------------------------------------------------------------------------------


 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

 

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Advance for any
Interest Period, the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for a period equal in length to such Interest Period as displayed
on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period;
provided that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement; provided further that, if
the Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”), then the Eurocurrency Rate shall be the
Interpolated Rate at such time; provided that if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.  “Interpolated Rate” means, at any time, the rate per annum
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the Screen Rate for the longest
period (for which that Screen Rate is available) that is shorter than the
Impacted Interest Period and (b) the Screen Rate for the shortest period (for
which that Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time; provided further that if no Screen Rate is
available, the Eurocurrency Rate shall be the arithmetic mean (rounded up to
four decimal places) of the rates quoted by the Reference Banks to leading banks
in the London interbank market for the offering of deposits in Dollars for such
Interest Period, in each case as of 11:00 A.M., London time on the Quotation
Day.

 

“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

“Eurocurrency Rate Reserve Percentage” means, with respect to any Lender for any
Interest Period for any Eurocurrency Rate Advance, the reserve percentage
applicable at any time during such Interest Period under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor thereto) for determining the actual reserve requirement (including,
without limitation, any emergency, supplemental or other marginal reserve
requirement) for such Lender with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurocurrency Rate Advances is determined) having a term equal to such Interest
Period.

 

“Events of Default” has the meaning specified in Section 6.01.

 

“Excluded Taxes” has the meaning specified in Section 2.14(a).

 

12

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” means the Borrower’s existing Revolving Credit
Agreement, dated as of August 18, 2014, among the Borrower, JPMorgan Chase Bank,
N.A., as administrative agent, and the lenders party thereto.

 

“Existing 2015 Notes” means the Borrower’s (i) 1.200% Senior Notes due 2015 in
an original aggregate principal amount of $3,500,000,000 and (ii) Floating Rate
Senior Notes due 2015 in an original aggregate principal amount of $500,000,000,
each as issued under the Indenture, as supplemented by Supplemental Indenture
No. 1, dated as of November 8, 2012, between the Borrower and the Trustee.

 

“Existing Public Notes” means the Borrower’s (i) 1.200% Senior Notes due 2015 in
an original aggregate principal amount of $3,500,000,000; (ii) 1.750% Senior
Notes due 2017 in an original aggregate principal amount of $4,000,000,000;
(iii) 2.000% Senior Notes due 2018 in an original aggregate principal amount of
$1,000,000,000; (iv) 2.900% Senior Notes due 2022 in an original aggregate
principal amount of $3,100,000,000; (v) 4.400% Senior Notes due 2042 in an
original aggregate principal amount of $2,600,000,000; and (vi) Floating Rate
Senior Notes due 2015 in an original aggregate principal amount of $500,000,000,
each as issued under an Indenture, dated as of November 8, 2012 (the
“Indenture”), between the Borrower and U.S. Bank National Association, as
trustee (the “Trustee”), as supplemented by Supplemental Indenture No. 1, dated
as of November 8, 2012, between the Borrower and the Trustee.

 

“Facility” means the bridge term loan credit facility made available to the
Borrower pursuant to this Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version of such Sections
that is substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof,
any agreements entered into pursuant to Section 1471(b)(1) of the Internal
Revenue Code and any intergovernmental agreements between the United States and
any other jurisdiction entered into in connection with the foregoing (including
any treaty, law, regulation or other official guidance enacted in any other
jurisdiction pursuant to any such intergovernmental agreement).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

13

--------------------------------------------------------------------------------


 

“Fee Letter” means that certain letter agreement dated March 4, 2015 among the
Borrower and the Lead Arrangers.

 

“Fee Start Date” means May 3, 2015.

 

“GAAP” has the meaning specified in Section 1.03.

 

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as “hazardous” or “toxic” or
as a “pollutant” or “contaminant” under any Environmental Law.

 

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

 

“IFRS” means the International Financial Reporting Standards, as promulgated by
the International Accounting Standards Board (or any successor board or agency),
as in effect on the date of the election, if any, by the Borrower to change GAAP
to IFRS.

 

“Impacted Interest Period” has the meaning provided in the definition of
“Eurocurrency Rate”.

 

“Indemnified Party” has the meaning specified in Section 9.04(b).

 

“Indenture” has the meaning specified in the definition of “Existing Public
Notes”.

 

“Information” has the meaning specified in Section 9.08.

 

“Information Memorandum” means the Confidential Information Memorandum dated
March 10, 2015, the Financial Projections Supplement dated March 10, 2015 and
the Lender’s Presentation dated March 11, 2015, in each case prepared by the
Borrower, pertaining to the Facility and delivered to the Lead Arrangers.

 

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into Eurocurrency
Rate Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and, thereafter, with respect to Eurocurrency
Rate Advances, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below.  The duration of each
such Interest Period shall be one, two, three or six months (or, if approved by
all Lenders, one week), as the Borrower may, upon written notice received by the
Administrative Agent not later than 11:00 A.M. (Local Time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:

 

14

--------------------------------------------------------------------------------


 

(a)           the Borrower may not select any Interest Period that ends after
the Maturity Date;

 

(b)           [Reserved];

 

(c)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next succeeding calendar month, the last day of such Interest
Period shall occur on the immediately preceding Business Day; and

 

whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

 

“Interpolated Rate” has the meaning specified in the definition of “Eurocurrency
Rate”.

 

“Lead Arrangers” means Morgan Stanley Senior Funding, Inc. and The Bank of
Tokyo-Mitsubishi UFJ, Ltd.

 

“Lenders” means, collectively, (a) each bank, financial institution and other
institutional lender listed on the signature pages hereof and (b) each Eligible
Assignee that shall become a party hereto pursuant to Section 9.07(a), (b) and
(c).

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

“Loan Documents” means this Agreement and any amendments or notes entered into
in connection herewith.

 

“Local Time” means, with respect to any extensions of credit hereunder, Chicago
time.

 

“Losses” has the meaning specified in Section 9.04(b).

 

“Margin Stock” has the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System.

 

15

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Consolidated Group taken as a whole,
(b) the rights and remedies of the Administrative Agent or any Lender under this
Agreement, taken as a whole, or (c) the ability of the Borrower to perform its
payment obligations under this Agreement.

 

“Maturity Date” means the date that is 364 days after the Closing Date or, if
such date is not a Business Day, the next preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof).

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

 

“Net Cash Proceeds” means:

 

(a)           with respect to any sale or other disposition of assets outside
the ordinary course of business by the Borrower or any of its Subsidiaries, the
excess, if any, of (i) the cash received in connection therewith (including any
cash received by way of deferred payment pursuant to, or by monetization of, a
note receivable or otherwise, but only as and when so received) over (ii) the
sum of (A) payments made to retire any debt that is secured by such asset and
that is required to be repaid in connection with the sale thereof (other than
Advances under the Facility), (B) the fees and expenses incurred by the Borrower
or any of its Subsidiaries in connection therewith, (C) taxes paid or reasonably
estimated to be payable in connection with such transaction and (D) the amount
of reserves established by the Borrower or any of its Subsidiaries in good faith
and pursuant to commercially reasonable practices for adjustment in respect of
the sale price of such asset or assets in accordance with applicable generally
accepted accounting principles; provided that if the amount of such reserves
exceeds the amounts charged against such reserve, then such excess, upon the
determination thereof, shall then constitute Net Cash Proceeds; provided,
further, that if the Borrower or any of its Subsidiaries receives proceeds that
would otherwise constitute Net Cash Proceeds from a sale or other disposition of
assets outside the ordinary course of business, the Borrower or such Subsidiary
may reinvest, or commit to reinvest, any portion of such proceeds in the
business of the Borrower or any of its Subsidiaries and, in such case, such
proceeds shall only constitute Net Cash Proceeds to the extent not so reinvested
(or committed to be reinvested) within the 180-day period following receipt of
such proceeds;

 

16

--------------------------------------------------------------------------------


 

(b)           with respect to the incurrence, issuance, offering or placement of
Borrowed Debt, the excess, if any, of (i) cash received by the Borrower and its
Subsidiaries in connection with such incurrence, issuance, offering or placement
over (ii) the sum of (A) payments made to retire any debt for borrowed money
that is required to be repaid in connection with such issuance, offering or
placement (other than the Advances) and (B) the underwriting discounts and
commissions and other fees and expenses incurred by the Borrower and its
Subsidiaries in connection with such incurrence, issuance, offering or
placement; and

 

(c)           with respect to any Equity Issuance, the excess of (i) the cash
received by the Borrower in connection with such issuance over (ii) the
underwriting discounts and commissions and other fees and expenses incurred by
the Borrower or any of its Subsidiaries in connection with such issuance.

 

“New Senior Notes” has the meaning set forth in the recitals hereto.

 

“Non-Consenting Lender” has the meaning specified in Section 9.01(b).

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Non-Funding Lender” has the meaning set forth in the definition of “Defaulting
Lender”.

 

“Non-U.S. Lender” has the meaning set forth in Section 2.14(f)(ii).

 

“Notice” has the meaning specified in Section 9.02(d).

 

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

 

“NPL” means the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time.

 

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

 

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such
Lender’s having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan Document).

 

“Other Taxes” has the meaning specified in Section 2.14(b).

 

“Participant Register” has the meaning specified in Section 9.07(e).

 

17

--------------------------------------------------------------------------------


 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 

“Pharmacyclics” has the meaning specified in the recitals hereto.

 

“Pharmacyclics Group” has the meaning specified in the recitals hereto.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Platform” has the meaning specified in Section 5.01.

 

“Post-Closing Date Advance Date” means the date, if any, after the Closing Date
and during the Availability Period on which the Lenders make the Post-Closing
Date Advance.

 

“Post-Closing Date Advance” means the Advances made after the Closing Date
pursuant to Section 2.01.

 

“Post-Closing Date Advance Sublimit” means $6,000,000,000.

 

“Previously Delivered Financial Statements” means GAAP audited consolidated (or,
in the case of the 2012 fiscal year of the Borrower, combined) balance sheets
and related statements of (in the case of the Borrower) earnings and (in the
case of the Pharmacyclics Group) operations, comprehensive income, (in the case
of the Borrower) equity and (in the case of the Pharmacyclics Group)
stockholders’ equity and cash flows, for (in the case of the Borrower) the
fiscal years ended December 31, 2014, December 31, 2013 and December 31, 2012
and (in the case of the Pharmacyclics Group) the fiscal years ended December 31,
2014 and December 31, 2013, the six-month period ended December 31, 2012 and the
fiscal year ended June 30, 2012.

 

“Principal Domestic Property” means any building, structure or other facility,
together with the land upon which it is erected and fixtures comprising a part
thereof, used primarily for manufacturing, processing, research, warehousing or
distribution located in the United States (excluding its territories and
possessions and Puerto Rico) owned or leased by any member of the Consolidated
Group the net book value of which on the date as of which the determination is
being made exceeds 2% of Consolidated Net Assets, other than any such building
structure or other facility or portion of any thereof (a) which is an air or
water pollution control facility financed by obligations issued by a State or
local governmental unit or (b) which the Chief Executive Officer, any President,
the Chief Financial Officer, the Controller or the Treasurer of the Borrower
determines in good faith

 

18

--------------------------------------------------------------------------------


 

is not of material importance to the total business conducted, or assets owned,
by the Consolidated Group taken as a whole.

 

“Projections” means any projections and any forward looking statements
(including statements with respect to booked business) of the Consolidated Group
furnished to the Lenders or the Administrative Agent by or on behalf of the
Borrower prior to the Closing Date.

 

“Public Debt Rating” means, as of any date and subject to the provisions of the
next succeeding sentence, the lowest rating that has been most recently
announced by each of S&P or Moody’s, as the case may be, for any class of
non-credit enhanced long-term senior unsecured debt issued by the Borrower.  For
purposes of the foregoing:  (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the Applicable Percentage and the Applicable Margin
shall be determined by reference to the available rating; (b) if neither S&P nor
Moody’s shall have in effect a Public Debt Rating, the Applicable Percentage and
the Applicable Margin shall be set in accordance with Level 7 under the
definition of Applicable Percentage or Applicable Margin, as the case may be;
(c) if the ratings established by S&P and Moody’s shall fall within different
levels, the Applicable Percentage and the Applicable Margin shall be based upon
the higher of such ratings, except that, in the event that the lower of such
ratings is more than one level below the higher of such ratings, the Applicable
Percentage and the Applicable Margin shall be based upon the level immediately
above the lower of such ratings; (d) if any rating established by S&P or Moody’s
shall be changed, such change shall be effective as of the date on which such
change is first announced publicly by the rating agency making such change; and
(e) if S&P or Moody’s shall change the basis on which ratings are established,
each reference to the Public Debt Rating announced by S&P or Moody’s, as the
case may be, shall refer to the then equivalent rating by S&P or Moody’s, as the
case may be.

 

“Public Lender” has the meaning set forth in Section 5.01.

 

“Qualifying Term Loan Facility” means a term loan facility entered into by the
Borrower for the purpose of financing the Transactions that is subject to
conditions precedent to funding that are no less favorable to the Borrower than
the conditions set forth herein to the funding of the Facility, as determined by
the Borrower in its reasonable discretion.

 

“Quotation Day” means with respect to any Eurocurrency Rate Advance for any
Interest Period, two Business Days prior to the first day of such Interest
Period.

 

“Reference Banks” means such banks as may be appointed by the Administrative
Agent (and agreed by such bank) in consultation with the Borrower.

 

“Register” has the meaning specified in Section 9.07(d).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

19

--------------------------------------------------------------------------------


 

“Related Persons” of an Indemnified Party means (a) any controlling person,
controlled affiliate or subsidiary of such Indemnified Party, (b) the respective
directors, officers or employees of such Indemnified Party or any of its
subsidiaries, controlled affiliates or controlling persons and (c) the
respective agents and advisors of such Indemnified Party or any of its
subsidiaries, controlled affiliates or controlling persons.

 

“Removal Effective Date” has the meaning provided in Section 7.06(b).

 

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Commitments and aggregate unpaid principal amount of Advances at such time;
provided that the Commitment of, and the Advances held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Resignation Effective Date” has the meaning provided in Section 7.06(a).

 

“Responsible Officer” means, with respect to the Borrower, the Chief Executive
Officer, the Chief Financial Officer, the Treasurer, the Controller, any
Assistant Treasurer, the Director, Capital Markets and Global Treasury
Operations and the General Counsel of the Borrower (or other executive officer
of the Borrower performing similar functions) or any other officer of the
Borrower responsible for overseeing or reviewing compliance with this Agreement.

 

“Restricted Margin Stock” means Margin Stock owned by the Consolidated Group the
value of which (determined as required under clause 2(i) of the definition of
“Indirectly Secured” set forth in Regulation U of the Board of Governors of the
Federal Reserve System) represents not more than 33% of the aggregate value
(determined as required under clause (2)(i) of the definition of “Indirectly
Secured” set forth in Regulation U of the Board of Governors of the Federal
Reserve System), on a consolidated basis, of the property and assets of the
Consolidated Group (excluding any Margin Stock) that is subject to the
provisions of Section 5.02(a) or (b).

 

“S&P” means Standard & Poor’s Financial Services LLC (or any successor thereof).

 

“Sanctions” has the meaning specified in the definition of “Embargoed Person”.

 

“Screen Rate” has the meaning set forth in the definition of “Eurocurrency
Rate”.

 

“Securities Act” has the meaning set forth in Section 3.02(h).

 

“Share Repurchase” means the repurchase from time to time of shares of the
Borrower’s common stock for cash (with such shares being immediately cancelled
and not held as treasury stock) in connection with the Acquisition, whether
pursuant to an accelerated share repurchase program or otherwise and regardless
of whether consummated substantially concurrently with or following the
consummation of the Acquisition.

 

20

--------------------------------------------------------------------------------


 

“Significant Subsidiary” means any Subsidiary of the Borrower that constitutes a
“significant subsidiary” under Regulation S-X promulgated by the Securities and
Exchange Commission, as in effect from time to time.

 

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Specified Event of Default” means an Event of Default described in
Section 6.01(a), (c) (limited to violations of Section 5.02(a) or 5.02(b)),
(d)(iii) (limited to cross-acceleration to the Existing Public Notes) or, solely
as it relates to the Borrower (and not as it may relate to any Subsidiary of the
Borrower), (e).

 

“Specified Representations” means the representations and warranties, as
applicable to the Borrower only, in Section 4.01(a), (b) (excluding clause
(iv) and, in the case of clause (iii)(B), limited to contravention of
contractual restrictions set forth in debt instruments evidencing Borrowed Debt
in excess of $150,000,000 in aggregate principal amount outstanding or committed
and without regard to the material adverse effect qualification to such clause
(iii)(B)), (d), (g)(i), (o)(i), (r) and (s) (limited to the Borrower’s use of
the proceeds of the Facility not violating Anti-Corruption Laws and the Patriot
Act).

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, trust or estate of which (or in which)
more than 50% of (a) the issued and outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

 

“Syndication Agent” means each of Bank of America, N.A and The Bank of
Tokyo-Mitsubishi UFJ, Ltd.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including back-up withholdings), assessments, fees or
other like charges imposed by any governmental authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Termination Date” means the earliest to occur of (a) 11:59 p.m. on the Outside
Date (as defined in the Acquisition Agreement as in effect on March 22, 2015
(giving effect to any extensions in accordance with Section 9.1(d) of the
Acquisition Agreement as in

 

21

--------------------------------------------------------------------------------


 

effect on March 22, 2015)); provided, that if the Closing Date occurs prior to
such date, the “Termination Date” shall not occur under this clause (a) until
the end of the Availability Period, (b) the consummation of the Acquisition
without the use of the Facility; provided that if the conditions set forth in
Section 3.02 are satisfied (or waived in accordance with Section 9.01)
substantially concurrently with the consummation of the Acquisition, the
“Termination Date” shall not occur under this clause (b) until the Company’s
delivery of written notice to the Administrative Agent that the Share Repurchase
has been consummated in full without the use of the Facility or has been
abandoned and (c) the date of any public announcement by the Borrower of its
abandonment of the Acquisition or termination in accordance with the terms of
the Acquisition Agreement of the Borrower’s obligations under the Acquisition
Agreement to consummate the Acquisition.

 

“Transactions” has the meaning set forth in the recitals hereto.

 

“Trustee” has the meaning specified in the definition of “Existing Public
Notes”.

 

“Type” refers to a Base Rate Advance or a Eurocurrency Rate Advance.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 2.14(f)(ii)(3).

 

“United States” and “U.S.” each means the United States of America.

 

“Unrestricted Margin Stock” means any Margin Stock owned by the Consolidated
Group which is not Restricted Margin Stock.

 

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

 

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

 

SECTION 1.02                                            Computation of Time
Periods.  In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”, the word “through” means “through and including” and each of the
words “to” and “until” mean “to but excluding”.

 

SECTION 1.03                                            Accounting Terms. 
Except as otherwise expressly provided herein, all accounting terms not
specifically defined herein shall be construed in accordance with, and all
financial data (including financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, generally
accepted accounting principles as in effect in the United States from time to
time (“GAAP”); provided that at any time after the Effective Date, the Borrower
may elect to apply IFRS accounting principles in lieu of GAAP and, upon any such
election, references herein to GAAP shall thereafter be construed to mean IFRS;
provided, further, that any calculation or determination in this

 

22

--------------------------------------------------------------------------------


 

Agreement that requires the application of GAAP for periods that include fiscal
quarters ended prior to the Borrower’s election to apply IFRS shall remain as
previously calculated or determined in accordance with GAAP (it being agreed
that all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Debt or other liabilities of a member of the Consolidated Group at “fair value”,
as defined therein and (ii) any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof).  If at any time any change in GAAP
(including as a result of an election by the Borrower to apply IFRS) would
affect the calculation of any covenant set forth herein and either the Borrower
or the Required Lenders shall so request, the Administrative Agent, the Lenders
and the Borrower shall negotiate in good faith to amend such covenant to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
covenant shall continue to be calculated in accordance with GAAP prior to such
change and (ii) the Borrower shall provide to the Administrative Agent and the
Lenders, concurrently with the delivery of any financial statements or reports
with respect to such covenant, statements setting forth a reconciliation between
calculations of such covenant made before and after giving effect to such change
in GAAP.

 

SECTION 1.04                                            Terms Generally.  The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein, (d) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereto and (e) unless indicated otherwise
(expressly or as context may require), each reference in this Agreement to a
specific “Article”, “Section” or “clause” shall refer to the corresponding
article, section or clause of this Agreement.

 

23

--------------------------------------------------------------------------------


 

ARTICLE II

 

AMOUNTS AND TERMS OF THE ADVANCES

 

SECTION 2.01                                            The Advances.  Each
Lender severally and not jointly agrees, on the terms and conditions hereinafter
set forth, to make Advances denominated in Dollars to the Borrower in an
aggregate amount not to exceed at any time outstanding such Lender’s
Commitment.  The Advances shall be available in up to two drawings, one on the
Closing Date and one on a date during the Availability Period in an amount that
shall not exceed the Post-Closing Date Advance Sublimit.  Each Borrowing shall
be in an aggregate amount equal to the Borrowing Minimum or a Borrowing Multiple
in excess thereof and shall consist of Advances of the same Type made on the
same day by the Lenders ratably according to their respective Commitments. 
Advances borrowed under this Section 2.01 and paid or prepaid may not be
reborrowed.

 

SECTION 2.02                                            Making the Advances.

 

(a)  Each Borrowing shall be made on notice by the Borrower, given not later
than (x) 12:00 P.M. (Local Time) on the third Business Day prior to the date of
the proposed Borrowing in the case of a Borrowing consisting of Eurocurrency
Rate Advances or (y) 12:00 P.M. (Local Time) on the Business Day prior to the
proposed Borrowing in the case of a Borrowing consisting of Base Rate Advances,
to the Administrative Agent, which shall give to each Lender prompt notice
thereof by telecopier or other electronic communication.  Each notice of a
Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed immediately
in writing, including by telecopier (or other electronic communication) in
substantially the form of Exhibit A hereto, specifying therein the requested
(i) date of such Borrowing (which shall be a Business Day), (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
(iv) initial Interest Period for such Advance, if such Borrowing is to consist
of Eurocurrency Rate Advances, and (v) account or accounts in which the proceeds
of the Borrowing should be credited.  Each Lender shall, before 12:00 P.M.
(Local Time), in the case of Advances on the Closing Date, and 11:00 A.M. (Local
Time), in the case of Advances on the Post-Closing Date Advance Date, make
available for the account of its Applicable Lending Office to the Administrative
Agent at the applicable Administrative Agent’s Office, in same day funds, such
Lender’s ratable portion of such Borrowing.  After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Administrative Agent will make such funds available to
the Borrower in immediately available funds to the account or accounts specified
by the Borrower to the Administrative Agent in the Notice of Borrowing relating
to the applicable Borrowing.

 

(b)                                 Anything in Section 2.02(a) to the contrary
notwithstanding, (i) the Borrower may not select Eurocurrency Rate Advances if
the obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurocurrency Rate
Advances may not be outstanding as part of more than 10 separate Borrowings.

 

(c)                                  Each Notice of Borrowing requesting a
Borrowing on the Closing Date may be revoked (or, in the alternative, be
modified to reduce the aggregate amount of such

 

24

--------------------------------------------------------------------------------


 

requested Borrowing) by the Borrower by notice to the Administrative Agent prior
to 8:00 A.M. Local Time on the Closing Date.  Each Notice of Borrowing
requesting a Borrowing during the Availability Period shall be irrevocable and
binding on the Borrower.  In the case of any Borrowing that the related Notice
of Borrowing specifies is to be comprised of Eurocurrency Rate Advances, the
Borrower shall indemnify each Lender against any reasonable loss, cost or
expense incurred by such Lender as a result of the Borrower revoking any Notice
of Borrowing, the Borrower reducing the aggregate amount of the requested
Borrowing pursuant to the immediately preceding sentence, any failure by the
Borrower to borrow on the date specified in the Notice of Borrowing (including
as a result of the failure of any conditions specified in such notice to be
satisfied or waived by the Borrower on such date) or any failure by the Borrower
to fulfill on or before the date specified in such Notice of Borrowing for such
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any reasonable loss (excluding loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Advance to be made by such
Lender as part of such Borrowing when such Advance, as a result of such
revocation or failure, is not made on such date.

 

(d)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the time of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s ratable
portion of such Borrowing, the Administrative Agent may assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with Section 2.02(a) and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower on such date a
corresponding amount.  If and to the extent that any Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to pay or to repay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is paid or repaid to the Administrative Agent, at (i) in the
case of the Borrower, the higher of (A) the interest rate applicable at the time
to Advances comprising such Borrowing and (B) the cost of funds incurred by the
Administrative Agent in respect of such amount and (ii) in the case of such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender shall pay to the Administrative
Agent such corresponding principal amount, such amount so paid shall constitute
such Lender’s Advance as part of such Borrowing for all purposes of this
Agreement.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(e)                                  The failure of any Lender to make the
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, hereunder to make its Advance on the date of
such Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender on the date of any
Borrowing.

 

25

--------------------------------------------------------------------------------


 

(f)                                   If any Lender makes available to the
Administrative Agent funds for any Advance to be made by such Lender as provided
herein, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to such Borrowing are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.

 

SECTION 2.03                                            [Reserved].

 

SECTION 2.04                                            Fees.

 

(a)  Commitment Fee.  The Borrower shall pay, or cause to be paid, to the
Administrative Agent, for the account of each Lender (other than a Defaulting
Lender for such time as such Lender is a Defaulting Lender), a non-refundable
commitment fee calculated (in accordance with Section 2.13(c)) on a daily basis
at a rate per annum equal to the Applicable Percentage for such date on the
aggregate Commitments of each Lender under the Facility as of such date,
accruing commencing on the Fee Start Date and payable in arrears on the Closing
Date (with respect to all amounts accrued to such date) and, if applicable, on
the Post-Closing Date Advance Date (or the earlier termination of the
Commitments in full) (with respect to all remaining amounts accrued to such
date).

 

(b)                                 Duration Fee.  The Borrower shall pay, or
cause to be paid, if the Advances have not been repaid in full in cash on or
prior to:

 

(i)                                     the 90th day after the Closing Date (or
if such day is not a Business Day, the next Business Day), a fully earned and
non-refundable duration fee equal to 0.50% of the aggregate principal amount of
the Advances outstanding on such date to the Administrative Agent for the
account of each Lender in accordance with its pro rata share of the Advances;

 

(ii)                                  the 180th day after the Closing Date (or
if such day is not a Business Day, the next Business Day), a fully earned and
non-refundable duration fee equal to 0.75% of the aggregate principal amount of
the Advances outstanding on such date to the Administrative Agent for the
account of each Lender in accordance with its pro rata share of the Advances;
and

 

(iii)                               the 270th day after the Closing Date (or if
such day is not a Business Day, the next Business Day), a fully earned and
non-refundable duration fee equal to 1.00% of the aggregate principal amount of
the Advances outstanding on such date to the Administrative Agent for the
account of each Lender in accordance with its pro rata share of Advances.

 

(c)                                  Additional Fees.  The Borrower shall pay to
the Administrative Agent and Lead Arrangers for their account (or that of their
applicable Affiliate) such fees as may from time to time be agreed between the
Borrower and the Administrative Agent and/or Lead Arrangers, including the fees
documented in the Fee Letter.

 

26

--------------------------------------------------------------------------------


 

SECTION 2.05                                            Termination or Reduction
of the Commitments.

 

(a)                                 Mandatory Termination or Reduction of the
Commitments.

 

(i)                                     On the Closing Date, after giving effect
to the Closing Date Advance (if any) made to the Borrower, the Commitments
(excluding the Commitments of Non-Funding Lenders) shall be immediately reduced
to the lesser of (x) the outstanding Commitments (prior to giving effect to the
Closing Date Advance (if any)) minus the Closing Date Advance (if any) and
(y) the Post-Closing Date Advance Sublimit.

 

(ii)                                  On the earliest of (x) the Post-Closing
Date Advance Date and (y) the end of the Availability Period, in each case after
giving effect to the Advances required to be made on such date, the remaining
Commitments (excluding the Commitments of Non-Funding Lenders) shall
automatically terminate.

 

(iii)                               In the event that the Borrower actually
receives any Net Cash Proceeds arising from any Equity Issuance or the Borrower
or any other member of the Consolidated Group actually receives any Net Cash
Proceeds arising from any Debt Issuance (other than a Debt Issuance under any
committed term loan facility that has reduced the Commitments hereunder pursuant
to clause (iv) below) or Asset Sale, in each case during the period commencing
on the Effective Date and ending on the last day of the Availability Period,
then the Commitments then outstanding shall be automatically reduced in an
amount equal to 100% of such Net Cash Proceeds (minus the amount of such Net
Cash Proceeds required to be applied to prepay Advances outstanding at such time
in accordance with Section 2.10(b)) on the date of receipt by the Borrower or,
as applicable, any other member of the Consolidated Group of such Net Cash
Proceeds.  The Borrower shall promptly notify the Administrative Agent of the
receipt by the Borrower, or, as applicable, any other member of the Consolidated
Group, of such Net Cash Proceeds from any Equity Issuance, Debt Issuance or
Asset Sale, and such notice shall be accompanied by a reasonably detailed
calculation of the Net Cash Proceeds received.  Notwithstanding the foregoing,
mandatory commitment reductions with respect to Net Cash Proceeds from Debt
Issuances or Asset Sales received by a Subsidiary of the Borrower not organized
in the United States (including any State thereof and the District of Columbia,
but excluding its territories and possessions) shall not be required if and for
so long as the Borrower has determined in good faith that repatriation to the
Borrower of such Net Cash Proceeds would have adverse tax consequences (and, in
the case of Debt Issuances, such adverse tax consequences are material) or would
violate applicable local law or applicable organizational documents of such
Subsidiary).

 

(iv)                              In the event that the Borrower or any of its
Subsidiaries enters into any committed term loan facility for the purpose of
financing the Transactions, automatically upon the effectiveness of the
definitive documentation for such term loan facility and receipt by the
Administrative Agent of a notice from the Borrower that such term loan facility
constitutes a Qualifying Term Loan Facility, the Commitments then outstanding
shall be reduced in an amount equal to 100% of the

 

27

--------------------------------------------------------------------------------


 

committed amount under such Qualifying Term Loan Facility on the date of receipt
by the Administrative Agent of such notice.

 

(v)                                 The Commitment of any Non-Funding Lender
shall automatically terminate on the Maturity Date.

 

(vi)                              If the Termination Date occurs, the
Commitments (unless previously terminated) shall automatically terminate.

 

All reductions of the Commitments pursuant to Section 2.05(a)(i) and (ii) shall
be made ratably to the Lenders’ (other than Non-Funding Lenders’) individual
Commitments.  All reductions of the Commitments pursuant to
Section 2.05(a)(iii) and (iv) shall be made ratably to the Lenders’ individual
Commitments.

 

(b)                                 Optional Termination or Reduction of the
Commitments.  The Borrower shall have the right, upon written notice to the
Administrative Agent, to terminate in whole or permanently reduce ratably in
part the unused portions of the respective Commitments of the Lenders; provided
that each partial reduction shall be in an aggregate amount of not less than
$25,000,000 and an integral multiple of $1,000,000 in excess thereof; provided
further that any such notice may state that such notice is conditioned upon the
effectiveness of other credit facilities or the consummation of a specific
transaction, in which case such notice may be revoked by the Borrower if such
condition is not satisfied.

 

(c)                                  Defaulting Lender Commitment Reductions. 
The Borrower may terminate the unused amount of the Commitments of any Lender
that is a Defaulting Lender upon written notice to the Administrative Agent
(which shall promptly notify the Lenders thereof), it being understood that
notwithstanding such Commitment termination, the provisions of
Section 2.18(c) will continue to apply to all amounts thereafter paid by the
Borrower for the account of such Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, indemnity or other amounts); provided
that such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.

 

SECTION 2.06                                            Repayment of Advances. 
The Borrower shall repay to the Administrative Agent, for the ratable account of
the Lenders on the Maturity Date, the aggregate principal amount of all Advances
made to the Borrower outstanding on such date.

 

SECTION 2.07                                            Interest on Advances.

 

(a)  Scheduled Interest.  The Borrower shall pay interest on the unpaid
principal amount of each Advance made to it from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:

 

(i)                                     Base Rate Advances.  During such periods
as such Advance is a Base Rate Advance, a rate per annum equal at all times to
the sum of (A) the Base Rate in effect from time to time and (B) the Applicable
Margin, payable in

 

28

--------------------------------------------------------------------------------


 

arrears quarterly on the last Business Day of each March, June, September and
December, during such periods and on the Maturity Date.

 

(ii)                                  Eurocurrency Rate Advances.  During such
periods as such Advance is a Eurocurrency Rate Advance, a rate per annum equal
at all times during each Interest Period for such Advance to the sum of (A) the
Eurocurrency Rate for such Interest Period for such Advance and (B) the
Applicable Margin, payable in arrears on the last day of such Interest Period
and, if such Interest Period has a duration of more than three months, on each
day that occurs during such Interest Period every three months from the first
day of such Interest Period and on the date such Eurocurrency Rate Advance shall
be Converted or paid in full.

 

(b)                                 Default Interest.  Upon the occurrence and
during the continuance of an Event of Default pursuant to Section 6.01(a), the
Administrative Agent shall, upon the request of the Required Lenders, require
the Borrower to pay interest (“Default Interest”), which amount shall accrue as
of the date of occurrence of the Event of Default, on (i) principal amounts that
are overdue, payable in arrears on the dates referred to in
Section 2.07(a)(i) or 2.07(a)(ii), at a rate per annum equal at all times to 2%
per annum above the rate per annum required to be paid on such overdue amount
pursuant to Section 2.07(a)(i) or 2.07(a)(ii) and (ii) to the fullest extent
permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to Section 2.07(a)(i); provided, however, that following
acceleration of the Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the
Administrative Agent.

 

(c)                                  Additional Interest on Eurocurrency Rate
Advances.  The Borrower shall pay to each Lender, so long as and to the extent
such Lender shall be required under regulations of the Board of Governors of the
Federal Reserve System to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Advance of such Lender made to the
Borrower that is a Eurocurrency Rate Advance, from the date of such Advance
until such principal amount is paid in full, at an interest rate per annum equal
at all times to the remainder obtained by subtracting (a) the Eurocurrency Rate
for the applicable Interest Period for such Advance from (b) the rate obtained
by dividing such Eurocurrency Rate by a percentage equal to 100% minus the
Eurocurrency Rate Reserve Percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance.  Such Lender
shall as soon as practicable provide notice to the Administrative Agent and the
Borrower of any such additional interest arising in connection with such
Advance, which notice shall be conclusive and binding, absent demonstrable
error.

 

29

--------------------------------------------------------------------------------


 

SECTION 2.08                                      Interest Rate Determination.

 

(a)  The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Administrative Agent
for purposes of Section 2.07(a)(i) or 2.07(a)(ii).

 

(b)                                 If, with respect to any Eurocurrency Rate
Advances, (i) the Administrative Agent shall have determined (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means (including, without limitation, by means of an
Interpolated Rate) do not exist for ascertaining the Eurocurrency Rate for such
Interest Period or (ii) the Required Lenders notify the Administrative Agent
that (x) they are unable to obtain matching deposits in the London inter-bank
market at or about 11:00 A.M. (London time) on the second Business Day before
the making of a Borrowing in sufficient amounts to fund their respective
Advances as a part of such Borrowing during its Interest Period or (y) the
Eurocurrency Rate for any Interest Period for such Advances will not adequately
and fairly reflect the cost to the Required Lenders of making, funding or
maintaining their respective Eurocurrency Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (A) the Borrower will, on the last day of the then existing
Interest Period therefor (w) prepay such Advances or (x) Convert such Advances
into Base Rate Advances and (B) the obligation of the Lenders to make, or to
Convert Advances into, Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.  The Administrative Agent
shall not make a determination described in Section 2.08(b)(i), and no Lender
shall notify the Administrative Agent as described in Section 2.08(b)(ii),
unless the Administrative Agent or such Lender, as applicable, is then generally
making corresponding determinations or delivering similar notices, in each case,
under comparable credit facilities with similarly situated borrowers to which
such Administrative Agent or Lender, as applicable, is a party as an
administrative agent or lender, respectively.

 

(c)                                  If the Borrower shall fail to select the
duration of any Interest Period for any Eurocurrency Rate Advances made to the
Borrower in accordance with the provisions contained in the definition of
“Interest Period” in Section 1.01, the Administrative Agent will forthwith so
notify the Borrower and the Lenders and such Eurocurrency Rate Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

 

(d)                                 [Reserved].

 

(e)                                  Upon the occurrence and during the
continuance of any Event of Default, (i) each Eurocurrency Rate Advance will
automatically, on the last day of the then existing Interest Period therefor, be
Converted into a Base Rate Advance (unless the Required Lenders otherwise
consent) and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurocurrency Rate Advances shall be suspended.

 

SECTION 2.09                                            Optional Conversion of
Advances.  The Borrower may on any Business Day, upon notice given to the
Administrative Agent not later than 10:00 A.M. (Local Time) on the third
Business Day prior to the date of the proposed Conversion (or in the case of a
Conversion into Base Rate Advances, the Business Day prior) and subject to the
provisions of Sections 2.08 and 2.12, Convert all Advances made to the Borrower
of one Type

 

30

--------------------------------------------------------------------------------


 

comprising the same Borrowing into Advances of the other Type; provided,
however, that any Conversion of Eurocurrency Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such
Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.01 and no Conversion of any Advances shall result
in more separate Borrowings than permitted under Section 2.02(b).  Each such
notice of a Conversion shall, within the restrictions specified above, specify
(i) the date of such Conversion (which shall be a Business Day), (ii) the
Advances to be Converted, and (iii) if such Conversion is into Eurocurrency Rate
Advances, the duration of the initial Interest Period for each such Advance. 
Each notice of Conversion shall be irrevocable and binding on the Borrower
giving such notice.

 

SECTION 2.10                                            Optional and Mandatory
Prepayments of Advances.

 

(a)                                 Optional Prepayments.  The Borrower may,
upon written notice to the Administrative Agent stating the proposed date and
aggregate principal amount of the proposed prepayment, given not later than
10:00 A.M. (Local Time) on the date (which date shall be a Business Day) of such
proposed prepayment, in the case of a Borrowing consisting of Base Rate
Advances, and not later than 10:00 A.M. (Local Time) at least two Business Days
prior to the date of such proposed prepayment, in the case of a Borrowing
consisting of Eurocurrency Rate Advances, and if such notice is given, the
Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing made to the Borrower in whole or ratably
in part, and in the case of any Eurocurrency Rate Borrowing, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (i) each partial prepayment shall be in an aggregate
principal amount of the Borrowing Minimum or a Borrowing Multiple in excess
thereof and (ii) if any prepayment of a Eurocurrency Rate Advance is made on a
date other than the last day of an Interest Period for such Eurocurrency Rate
Advance, the Borrower shall also pay any amount owing pursuant to
Section 9.04(c); and provided, further, that, subject to clause (ii) of the
immediately preceding proviso, any such notice may state that such notice is
conditioned upon the effectiveness of other credit facilities or the
consummation of a specific transaction, in which case such notice may be revoked
by the Borrower if such condition is not satisfied.

 

(b)                                 Mandatory Prepayments.  In the event that
the Borrower actually receives any Net Cash Proceeds arising from any Equity
Issuance or the Borrower or any other member of the Consolidated Group actually
receives any Net Cash Proceeds arising from any Debt Issuance (other than a Debt
Issuance under any committed term loan facility that has reduced the Commitments
hereunder pursuant to Section 2.05(a)(iv) above) or Asset Sale, in each case
after the Closing Date, then the Borrower shall prepay the Advances in an amount
equal to 100% of such Net Cash Proceeds not later than three Business Days
following the receipt by the Borrower or any such Subsidiary of such Net Cash
Proceeds.  The Borrower shall promptly (and not later than the date of receipt
thereof) notify the Administrative Agent of the receipt by the Borrower or, as
applicable, any other member of the Consolidated Group, of such Net Cash
Proceeds from any Equity Issuance, Debt Issuance or Asset Sale, and such notice
shall be accompanied by a reasonably detailed calculation of the Net Cash
Proceeds.  Each prepayment of Advances shall be applied ratably and shall be
accompanied by accrued interest and fees on the amount prepaid to

 

31

--------------------------------------------------------------------------------


 

the date fixed for prepayment, plus, in the case of any Eurocurrency Rate
Advances, any amounts due to the Lenders under Section 9.04(c).

 

Notwithstanding the foregoing, mandatory repayments with respect to Net Cash
Proceeds from Debt Issuances or Asset Sales received by a Subsidiary of the
Borrower not organized in the United States (including any State thereof and the
District of Columbia, but excluding its territories and possessions) shall not
be required if and for so long as the Borrower has determined in good faith that
repatriation to the Borrower of such Net Cash Proceeds would have adverse tax
consequences (and, in the case of Debt Issuances, such adverse tax consequence
is material) or would violate applicable local law or the applicable
organizational documents of such Subsidiary.

 

SECTION 2.11                                      Increased Costs.

 

(a)  If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) the compliance with any
directive, guideline or request from any central bank or other governmental
authority including, without limitation, any agency of the European Union or
similar monetary or multinational authority (whether or not having the force of
law), in each case after the date hereof (or with respect to any Lender (or the
Administrative Agent), if later, the date on which such Lender (or the
Administrative Agent) becomes a Lender (or the Administrative Agent)), there
shall be any increase in the cost to any Lender or the Administrative Agent of
agreeing to make or making, funding or maintaining Advances (excluding for
purposes of this Section 2.11 any such increased costs resulting from (i) Taxes
as to which such Lender is indemnified under Section 2.14, (ii) Excluded Taxes,
or (iii) Other Taxes), then the Borrower shall from time to time, upon demand by
such Lender or the Administrative Agent (with a copy of such demand to the
Administrative Agent, if applicable), pay to the Administrative Agent for the
account of such Lender (or for its own account, if applicable) additional
amounts sufficient to compensate such Lender or the Administrative Agent for
such increased cost.  A certificate describing such increased costs in
reasonable detail delivered to the Borrower shall be conclusive and binding for
all purposes, absent demonstrable error.

 

(b)                                 If any Lender reasonably determines that
compliance with any law or regulation or any directive, guideline or request
from any central bank or other governmental authority including, without
limitation, any agency of the European Union or similar monetary or
multinational authority (whether or not having the force of law), in each case
promulgated or given after the date hereof (or with respect to any Lender, if
later, the date on which such Lender becomes a Lender), affects or would affect
the amount of capital, insurance or liquidity required or expected to be
maintained by such Lender or any corporation controlling such Lender and that
the amount of such capital, insurance or liquidity is increased by or based upon
the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, the Borrower shall, from time to time upon demand by
such Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital, insurance or liquidity to be allocable to the existence of
such Lender’s Advances or commitment to lend hereunder.  A certificate as to
such amounts submitted to the Borrower and the

 

32

--------------------------------------------------------------------------------


 

Administrative Agent by such Lender shall be conclusive and binding for all
purposes, absent demonstrable error.

 

(c)                                  Notwithstanding anything in this
Section 2.11 to the contrary, for purposes of this Section 2.11, (A) the Dodd
Frank Wall Street Reform and Consumer Protection Act and the rules and
regulations issued thereunder or in connection therewith or in implementation
thereof, and (B) all requests, rules, guidelines and directions promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any similar or successor agency, or the United States or foreign
regulatory authorities, in each case, pursuant to Basel III) shall be deemed to
have been enacted following the date hereof (or with respect to any Lender, if
later, the date on which such Lender becomes a Lender).

 

(d)                                 No Lender shall demand compensation pursuant
to this Section 2.11 unless such Lender is making corresponding demands on
similarly situated borrowers in comparable credit facilities to which such
Lender is a party.

 

SECTION 2.12                                            Illegality. 
Notwithstanding any other provision of this Agreement, (a) if any Lender shall
notify the Administrative Agent that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or any central
bank or other governmental authority, including, without limitation, any agency
of the European Union or similar monetary or multinational authority, asserts
that it is unlawful, for such Lender or its Eurocurrency Lending Office to
perform its obligations hereunder to make Eurocurrency Rate Advances or to fund
or maintain Eurocurrency Rate Advances hereunder, (i) each Eurocurrency Rate
Advance of such Lender will automatically, upon such notification, be Converted
into a Base Rate Advance and (ii) the obligation of such Lender to make
Eurocurrency Rate Advances or to Convert Advances into Eurocurrency Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower and such Lender that the circumstances causing such suspension no
longer exist and (b) if Lenders constituting the Required Lenders so notify the
Administrative Agent, (i) each Eurocurrency Rate Advance of each Lender will
automatically, upon such notification, Convert into a Base Rate Advance and
(ii) the obligation of each Lender to make Eurocurrency Rate Advances or to
Convert Advances into Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower and each Lender that the
circumstances causing such suspension no longer exist.

 

SECTION 2.13                                      Payments and Computations.

 

(a)  The Borrower shall make each payment required to be made by it under this
Agreement not later than 11:00 A.M. (Local Time) on the day when due in Dollars
to the Administrative Agent at the applicable Administrative Agent’s Office in
same day funds.  The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or
commitment fees or duration fees ratably (other than amounts payable pursuant to
Section 2.02(c), 2.07(c), 2.11, 2.14, 2.15 or 9.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.  Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.07(c), from and after the effective date
specified in such

 

33

--------------------------------------------------------------------------------


 

Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder in respect of the interest assigned thereby to the assignor for
amounts which have accrued to but excluding the effective date of such
assignment and to the assignee for amounts which have accrued from and after the
effective date of such assignment.  All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.

 

(b)                                 The Borrower hereby authorizes each Lender,
if and to the extent payment owed to such Lender by the Borrower is not made
when due hereunder, to charge from time to time against any or all of the
Borrower’s accounts with such Lender any amount so due, unless otherwise agreed
between the Borrower and such Lender.

 

(c)                                  All computations of interest based on the
Base Rate (to the extent based on the Prime Rate) shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all other computations of interest, and of commitment fees shall be made
by the Administrative Agent on the basis of a year of 360 days, in each case,
for the actual number of days (including the first day but excluding the last
day) occurring in the period for which such interest or such fees are payable. 
Each determination by the Administrative Agent of an interest rate hereunder
shall be conclusive and binding for all purposes, absent demonstrable error.

 

(d)                                 Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment fee, as
the case may be; provided, however, that, if such extension would cause payment
of interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the immediately
preceding Business Day.

 

(e)                                  Unless the Administrative Agent shall have
received written notice from the Borrower prior to the date on which any payment
is due to the Lenders hereunder that the Borrower will not make such payment in
full, the Administrative Agent may assume that the Borrower has made such
payment in full to the Administrative Agent on such date and the Administrative
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender.  If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each Lender shall repay to the Administrative Agent,
following prompt notice thereof, forthwith on demand such amount distributed to
such Lender, together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate.

 

SECTION 2.14                                            Taxes.  (a)  Any and all
payments by or on behalf of the Borrower under any Loan Document shall be made,
in accordance with Section 2.13, free and clear of and without deduction for any
and all present or future Taxes, including levies, imposts, deductions, charges
and withholdings, and all liabilities with respect thereto, excluding, in the
case of each Lender and each Agent, (i) taxes imposed on (or measured by) its
overall net income (however denominated), franchise taxes and branch profits
taxes, in each case only to the

 

34

--------------------------------------------------------------------------------


 

extent imposed by the jurisdiction under the laws of which such Lender or such
Agent, as the case may be, is organized or any political subdivision thereof, by
the jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof or as a result of a present or former connection between
such Lender and the jurisdiction imposing such Tax (other than connections
arising from such Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Advance or
Loan Document), (ii) any branch profits Taxes imposed by the United States,
(iii) backup withholding Tax imposed by the United States on payments by the
Borrower to any Lender, (iv) any Tax that is imposed by the United States by
reason of such recipient’s failure to comply with Section 2.14(f), (v) United
States federal withholding Tax pursuant to a law in effect at the time such
Lender becomes a party to this Agreement (or designates a new Applicable Lending
Office), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new Applicable Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to this Section 2.14, and (vi) any taxes imposed
under FATCA, including as a result of such recipient’s failure to comply with
Section 2.14(f)(iv) (all such excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments under any Loan
Document being hereinafter referred to as “Excluded Taxes”).  If the Borrower
shall be required by applicable law to deduct any Taxes from or in respect of
any sum payable under any Loan Document to any Lender or any Agent, (A) the
Borrower shall make such deductions and (B) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law. If the Borrower shall be required by applicable
law to deduct any Taxes other than Excluded Taxes from or in respect of any sum
payable under any Loan Document to any Lender or any Agent, the sum payable
shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Lender or such Agent, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made.

 

(b)                                 In addition, without duplication of any
other obligation set forth in this Section 2.14, the Borrower agrees to pay any
present or future stamp and documentary Taxes and any other excise or property
Taxes, charges or similar levies that arise from any payment made by it under
any Loan Document or from the execution, delivery or registration of, or
performance under, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”), except to the extent such Other Taxes are Other
Connection Taxes imposed solely as a result of an assignment or the designation
of a new Applicable Lending Office.

 

(c)                                  Without duplication of any other obligation
set forth in this Section 2.14, the Borrower, as applicable, shall indemnify
each Lender and each Agent for the full amount of Taxes (other than Excluded
Taxes) and Other Taxes (except to the extent such Other Taxes are Other
Connection Taxes imposed solely as a result of an assignment or the designation
of a new Applicable Lending Office) imposed on or paid by such Lender or such
Agent, as the case may be, in respect of Advances made to the Borrower and any
liability (including, without limitation, penalties, interest and expenses)
arising therefrom or with respect thereto.  This indemnification shall be made
within 30 days from the date such Lender or such Agent, as the case may be,
makes written demand therefor.

 

35

--------------------------------------------------------------------------------


 

(d)                                 Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Taxes and without limiting
the obligation of the Borrower to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.07(e) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
governmental authority.  A certificate describing in reasonable detail the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (d).

 

(e)                                  Within 30 days after the date of any
payment of Taxes or Other Taxes for which the Borrower is responsible under this
Section 2.14, the Borrower shall furnish to the Administrative Agent, at its
address as specified pursuant to Section 9.02, the original or a certified copy
of a receipt evidencing payment thereof.

 

(f)                                   Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.14(f)(i),
(ii) or (iv) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

Without limiting the generality of the foregoing:

 

(i)                                     any Lender that is a “United States
person” as defined in Section 7701(a)(30) of the Internal Revenue Code shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax;

 

36

--------------------------------------------------------------------------------


 

(ii)                                  any Lender that is not a “United States
person” as defined in Section 7701(a)(30) of the Internal Revenue Code (a
“Non-U.S. Lender”) shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Non-U.S.
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

 

(1)                                 in the case of a Non-U.S. Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Non-U.S. Lender claiming
the benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit C-1 to the effect that such Non-U.S. Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10-percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

 

(4)                                 to the extent a Non-U.S. Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit C-2 or Exhibit C-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit C-4 on behalf of
each such direct and indirect partner;

 

(iii)                               any Non-U.S. Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies, as shall be requested by the recipient) on or
prior to the date on which such

 

37

--------------------------------------------------------------------------------


 

Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(iv)                              if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower or the Administrative Agent to comply with
its obligations under FATCA, to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for the purposes of this
Section 2.14(f)(iv), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  In the event that an additional payment is
made under Section 2.14(a) or 2.14(c) for the account of any Lender and such
Lender, in its sole discretion exercised in good faith, determines that it has
irrevocably received a refund of any tax paid or payable by it in respect of or
calculated with reference to the deduction or withholding giving rise to such
additional payment, such Lender shall, to the extent that it determines that it
can do so without prejudice to the retention of the amount of such refund, pay
to the Borrower such amount as such Lender shall, in its reasonable discretion
exercised in good faith, have determined is attributable to such deduction or
withholding and will leave such Lender (after such payment) in no worse position
than it would have been had the Borrower not been required to make such
deduction or withholding.  Nothing contained in this Section 2.14(g) shall
(i) interfere with the right of a Lender to arrange its tax affairs in whatever
manner it thinks fit or (ii) oblige any Lender to disclose any information
relating to its tax returns, tax affairs or any computations in respect thereof
or (iii) require any Lender to take or refrain from taking any action that would
prejudice its ability to benefit from any other credits, reliefs, remissions or
repayments to which it may be entitled.

 

(h)                                 [Reserved].

 

38

--------------------------------------------------------------------------------


 

(i)                                     Each party’s obligations under this
Section 2.14 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under the Loan Documents.

 

(j)                                    For purposes of this Section 2.14, the
term “applicable law” includes FATCA.

 

SECTION 2.15                                            Sharing of
Payments, Etc.  Subject to Section 2.18, in the case of a Defaulting Lender, if
any Lender shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise) on account of the Advances owing
to it (other than pursuant to Section 2.02(c), 2.07(c), 2.11, 2.14 or 9.04(c))
in excess of its ratable share of payments on account of the Advances obtained
by all the Lenders, such Lender shall forthwith purchase from the other Lenders
such participations in the Advances owing to them as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (a) the amount of
such Lender’s required repayment to (b) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The provisions of this
Section 2.15 shall not be construed to apply to (A) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant permitted hereunder.

 

SECTION 2.16                                            Use of Proceeds.  The
proceeds of the Advances shall be available, and the Borrower agrees that it
shall apply such proceeds, to finance the Acquisition, the repayment of certain
commercial paper and other existing indebtedness of the Borrower, the Share
Repurchase, transactions contemplated by or related to the foregoing and fees
and expenses in connection therewith.

 

SECTION 2.17                                      Evidence of Debt.

 

(a)                                 The Register maintained by the
Administrative Agent pursuant to Section 9.07(d) shall include (i) the date and
amount of each Borrowing made hereunder by the Borrower, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender’s share thereof.

 

39

--------------------------------------------------------------------------------


 

(b)                                 Entries made reasonably and in good faith by
the Administrative Agent in the Register pursuant to clause (a) above shall be
prima facie evidence of the amount of principal and interest due and payable or
to become due and payable from the Borrower to each Lender under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit, expand or otherwise affect
the obligations of the Borrower under this Agreement.

 

SECTION 2.18                                      Defaulting Lenders.

 

(a)  Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender (it being understood that the
determination of whether a Lender is no longer a Defaulting Lender shall be made
as described in Section 2.18(b)):

 

(i)                                     such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to Section 2.04(a);

 

(ii)                                  to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder, and the Commitment and the outstanding
Advances of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender; and

 

(iii)                               the Borrower may, at its sole expense and
effort, require such Defaulting Lender to assign and delegate its interests,
rights and obligations under this Agreement pursuant to Section 9.07.

 

(b)                                 If the Borrower and the Administrative Agent
agree in writing in their discretion that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (including, at the option of the Borrower if such Lender is a
Non-Funding Lender, and irrespective of whether the Closing Date and/or
Post-Closing Date Advance Date has already occurred (or whether the Availability
Period has already ended or the Termination Date has occurred (other than as a
result of a termination pursuant to clause (c) of the definition of “Termination
Date”)) and without regard to any condition precedent set forth in Article III,
that such Lender make an Advance to the Borrower in an amount up to, in the
Borrower’s sole discretion, the amount of any Advance that such Non-Funding
Lender should

 

40

--------------------------------------------------------------------------------


 

have made but did not make on the Closing Date and/or the Post-Closing Date
Advance Date), such Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while such Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

 

(c)                                  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent hereunder for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 6.01 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.05 shall be applied at such time or
times as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as reasonably determined by the
Administrative Agent; third, as the Borrower may request, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Advances under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or otherwise pursuant to this Section 2.18(c) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

SECTION 2.19              Mitigation.  (a)  Each Lender shall promptly notify
the Borrower and the Administrative Agent of any event of which it has knowledge
that will result in, and will use reasonable commercial efforts available to it
(and not, in such Lender’s good faith judgment, otherwise disadvantageous to
such Lender) to mitigate or avoid, (i) any obligation by the Borrower to pay any
amount pursuant to Section 2.11 or 2.14 or (ii) the occurrence of any
circumstance described in Section 2.12 (and, if any Lender has given notice of
any such event described in clause (i) or (ii) above and thereafter such event
ceases to exist, such Lender shall promptly so notify the Borrower and the
Administrative Agent).  In furtherance of the foregoing, each Lender will
designate a different funding office if such designation will avoid (or reduce
the cost to the Borrower of) any event described in clause (i) or (ii) of the
preceding sentence and such designation will not, in such Lender’s good faith
judgment, be otherwise disadvantageous to such Lender.

 

(b)                                 Notwithstanding any other provision of this
Agreement, if any Lender fails to notify the Borrower of any event or
circumstance which will entitle such Lender to compensation pursuant to
Section 2.11 within 180 days after such Lender obtains knowledge of such event
or circumstance, then such Lender shall not be entitled to compensation from the

 

41

--------------------------------------------------------------------------------


 

Borrower for any amount arising prior to the date which is 180 days before the
date on which such Lender notifies the Borrower of such event or circumstance.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND LENDING

 

SECTION 3.01               Conditions Precedent to Effective Date.  This
Agreement shall become effective on and as of the first date on which the
following conditions precedent have been satisfied (with the Administrative
Agent acting reasonably in assessing whether the conditions precedent are
satisfactory) (or waived in accordance with Section 9.01):

 

(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement and the other Loan
Documents signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include .pdf or facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)           All fees and other amounts then due and payable by the Borrower to
the Administrative Agent, the Lead Arrangers and the Lenders under the Loan
Documents or pursuant to any fee or similar letters relating to the Loan
Documents shall be paid, to the extent invoiced by the relevant person at least
three Business Days prior to the Effective Date and to the extent such amounts
are payable on or prior to the Effective Date.

 

(c)           The Administrative Agent shall have received on or before the
Effective Date, each dated on or, as applicable, prior to such date:

 

(i)            Copies of the Borrower’s charter and by-laws, and any amendments
thereto, certified in each instance by its Secretary or Assistant Secretary;

 

(ii)           Copies of the resolutions or similar authorizing documentation of
the governing body of the Borrower authorizing the Borrower to enter into and
perform its obligations under the Loan Documents, certified by its Secretary or
Assistant Secretary;

 

(iii)          A good standing certificate or similar certificate dated a date
reasonably close to the Effective Date from the jurisdiction of formation of the
Borrower; and

 

(iv)          A customary certificate of the Secretary or Assistant Secretary of
the Borrower certifying the names and true signatures of the Borrower’s officers
authorized to sign this Agreement and the other documents to be delivered by the
Borrower hereunder.

 

(d)           The Administrative Agent shall have received, so long as requested
no less than 10 Business Days prior to the Effective Date, all documentation and
other information required by regulatory authorities under applicable “know your
customer” and

 

42

--------------------------------------------------------------------------------


 

anti-money laundering rules and regulations, including the Patriot Act, in each
case relating to the Borrower and its Subsidiaries.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date in writing promptly upon such conditions precedent being
satisfied (or waived in accordance with Section 9.01), and such notice shall be
conclusive and binding.

 

SECTION 3.02               Conditions Precedent to Closing Date.  Each of the
occurrence of the Closing Date and, to the extent Advances are to be made on the
Closing Date, the obligation of each Lender to make an Advance on the Closing
Date, is subject to the satisfaction (or waiver in accordance with Section 9.01)
of the following conditions:

 

(a)           The Effective Date shall have occurred.

 

(b)           The absence of any Specified Event of Default on the Closing Date.

 

(c)           On such date (x) all the Acquisition Agreement Representations and
the Specified Representations are true or, if such representations or warranties
do not include a materiality concept, true in all material respects and (y) the
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrower certifying as to the satisfaction of this condition and, as
applicable, to clauses (b), (f) and (g) of this Section 3.02.

 

(d)           The Lead Arrangers, the Administrative Agent and the Lenders shall
have received all fees and expenses required to be paid on or prior to the
Closing Date pursuant to the Fee Letter (or any similar letter) or hereunder
and, with respect to expenses, invoiced to the Borrower at least three Business
Days prior to the Closing Date.

 

(e)           The Administrative Agent shall have received a customary opinion
letter of Wachtell Lipton Rosen & Katz (covering customary legal matters for an
unsecured bank loan financing).

 

(f)            (i) Except as disclosed in the Company SEC Documents (as defined
in the Acquisition Agreement) filed or furnished with the United States
Securities and Exchange Commission since December 31, 2013 (including exhibits
and other information incorporated by reference therein) and publicly available
prior to March 4, 2015 (but excluding any forward-looking disclosures set forth
in any “risk factors” section, any disclosures in any “forward-looking
statements” section and any other disclosures included therein to the extent
they are predictive or forward-looking in nature) or in the Company Disclosure
Letter (as defined in the Acquisition Agreement), from December 31, 2014 through
the date of the Acquisition Agreement, there has not occurred any event,
development, occurrence, or change that has had, or would reasonably be expected
to have, individually or in the aggregate, an Acquired Business Material Adverse
Effect and (ii) there not being any change, state of facts, condition, event,
circumstance, effect, occurrence or development after the date of the
Acquisition Agreement that would reasonably be expected to have, individually or
in the aggregate, an Acquired Business Material Adverse Effect and that is
continuing as of immediately prior to the expiration of the Offer (as defined in
the Acquisition Agreement).

 

43

--------------------------------------------------------------------------------


 

(g)           The Acquisition shall be consummated on the Closing Date (and, if
an Advance is made on such date, substantially concurrently with such Advance)
in accordance with the Acquisition Agreement without giving effect to any
amendments, modifications, supplements or waivers by the Borrower thereto or
consents by the Borrower thereunder (including, for the avoidance of doubt, with
respect to the conditions to the Offer (as defined in the Acquisition Agreement)
set forth in the Acquisition Agreement) that are materially adverse to the
Lenders or the Lead Arrangers without Morgan Stanley Senior Funding, Inc.’s
prior written consent, it being understood and agreed that (i) (x) any decrease
in the cash portion of the consideration for the Acquisition that is accompanied
by a dollar-for-dollar reduction in commitments in respect of the Facility and
(y) any decrease in the equity portion of the consideration for the Acquisition,
shall, in each case, be deemed to be not materially adverse to the Lenders,
(ii) any increase in the cash portion of the consideration for the Acquisition
that, together with any other increases since March 4, 2015, exceeds 5% of the
purchase price shall be deemed to be materially adverse to the Lenders and
(iii) any waiver or modification of the Minimum Condition (as defined in the
Acquisition Agreement as in effect on March 22, 2015) shall be deemed to be
materially adverse to the Lenders.

 

(h)           The Lead Arrangers shall have received for each of the Borrower
and the Pharmacyclics Group (a) the Previously Received Financial Statements
(receipt of which is hereby acknowledged on behalf of the Lead Arrangers by the
Administrative Agent), (b) GAAP unaudited consolidated balance sheets and
related statements of (in the case of the Borrower) earnings and (in the case of
the Pharmacyclics Group) operations, comprehensive income and cash flows for
each subsequent fiscal quarter ended at least 45 days before the Closing Date
and (c) customary pro forma financial statements that shall meet the
requirements of Regulation S-X under the Securities Act of 1933, as amended (the
“Securities Act”) to the extent applicable in a registration statement of the
Borrower’s debt securities under such Securities Act on Form S-1.  The
Borrower’s or Pharmacyclics Group’s, as the case may be, filing of any required
unaudited financial statements with respect to the Borrower or the Pharmacyclics
Group, as the case may be, on Form 10-Q, will satisfy the requirements under
clause (b) of this Section 3.02(h).

 

(i)            The Administrative Agent shall have received a solvency
certificate from the Chief Financial Officer of the Borrower in the form of
Exhibit D hereto certifying that the Consolidated Group, on a consolidated basis
after giving effect to the Transactions to take place on or prior to the Closing
Date, is solvent.

 

(j)            To the extent Advances are to be made on the Closing Date, the
Administrative Agent shall have received a Notice of Borrowing in accordance
with Section 2.02.

 

SECTION 3.03               Conditions Precedent to the Post-Closing Date Advance
Date.  The obligation of each Lender to make an Advance on any date after the
Closing Date and during the Availability Period is subject to the satisfaction
(or waiver in accordance with Section 9.01) of the following conditions:

 

(a)           Each of the Effective Date and the Closing Date shall have
occurred.

 

44

--------------------------------------------------------------------------------


 

(b)           The Administrative Agent shall have received a Notice of Borrowing
in accordance with Section 2.02.

 

(c)           The absence of, at the time of borrowing of the Post-Closing Date
Advance, any Specified Event of Default.

 

SECTION 3.04               Availability.  During the period from and including
the Effective Date to and including the termination of all Commitments with
respect to the Facility (the “Certain Funds Period”), and notwithstanding
(i) that any representation made on the Effective Date, the Closing Date or the
Post-Closing Date Advance Date (excluding, for the avoidance of doubt, the
Specified Representations and/or Acquisition Agreement Representations given as
a condition to the Closing Date) was incorrect, (ii) any failure by the Borrower
to comply with the affirmative covenants, negative covenants and financial
covenant, (iii) any provision to the contrary in any Loan Document or otherwise
or (iv) that any condition to the occurrence of the Effective Date may
subsequently be determined not to have been satisfied, neither the
Administrative Agent nor any Lender shall be entitled to (1) cancel any of its
Commitments under the Facility (except as set forth in Section 2.05 above),
(2) rescind, terminate or cancel any Loan Document or exercise any right or
remedy or make or enforce any claim under the Loan Documents, related notes,
related fee letter or otherwise it may have to the extent to do so would
prevent, limit or delay the making of its Advance, (3) refuse to participate in
making its Advance; provided that the applicable conditions precedent to the
making of the Advance set forth in Section 3.02 or 3.03, as applicable, have
been satisfied, or (4) exercise any right of set-off or counterclaim in respect
of its Advance to the extent to do so would prevent, limit or delay the making
of its Advance.  For the avoidance of doubt, (A) the rights and remedies of the
Lenders and the Administrative Agent shall not be limited in the event that any
applicable condition precedent set forth in Section 3.02 is not satisfied on the
Closing Date or any applicable condition precedent set forth in Section 3.03 is
not satisfied on the Post-Closing Date Advance Date or, following the Closing
Date, if an Event of Default under Section 6.01(a) or, solely as it relates to
the Borrower (and not as it relates to any Subsidiary of the Borrower),
(e) shall have occurred and (B) immediately after the expiration of the Certain
Funds Period, all of the rights, remedies and entitlements of the Administrative
Agent and the Lenders shall be available notwithstanding that such rights were
not available prior to such time as a result of the foregoing.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.01               Representations and Warranties.  The Borrower
represents and warrants on the Effective Date, the Closing Date and the
Post-Closing Date Advance Date (other than with respect to Section 4.01(g)(ii),
which representation and warranty shall only be as of the Closing Date and/or
the Post-Closing Date Advance Date but only if the proceeds of Advances made on
such date are used to finance the Share Repurchase) (it being understood the
conditions to the Effective Date, Closing Date and Post-Closing Date Advance
Date are solely those set out in Sections 3.01, 3.02 and 3.03, as applicable) as
follows:

 

(a)           The Borrower is duly organized, validly existing and in good
standing (to the extent that such concept exists) under the laws of its
jurisdiction of organization.

 

45

--------------------------------------------------------------------------------


 

(b)           The execution, delivery and performance by the Borrower of this
Agreement and the other Loan Documents to which it is a party, (i) are within
the Borrower’s organizational powers, (ii) have been duly authorized by all
necessary organizational action, (iii) do not contravene (A) the Borrower’s
charter or by-laws or (B) any law, regulation or contractual restriction binding
on or affecting the Borrower and (iv) will not result in or require the creation
or imposition of any Lien upon or with respect to any of the properties of the
Consolidated Group (other than Liens created or required to be created pursuant
to the terms hereof), except, in the case of clause (iii)(B) and (iv), as would
not be reasonably expected to have a Material Adverse Effect.

 

(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body is required for
the due execution, delivery and performance by the Borrower of this Agreement.

 

(d)           This Agreement and the other Loan Documents have been duly
executed and delivered by the Borrower.  This Agreement and the other Loan
Documents are legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with the terms thereof, except as affected by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

 

(e)           Each of the Previously Delivered Financial Statements (to the
Borrower’s knowledge with respect to the financial statements of the
Pharmacyclics Group) present fairly, in all material respects, the consolidated
financial position and results of operations and cash flows of the Borrower and
Pharmacyclics, as applicable, and their respective consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, except as may be
indicated in the notes thereto and subject to year-end audit adjustments and the
absence of footnotes in the case of unaudited financial statements.

 

(f)            There is no action, suit, investigation, litigation or proceeding
(including, without limitation, any Environmental Action), affecting the
Consolidated Group pending or, to the knowledge of the Borrower, threatened
before any court, governmental agency or arbitrator that would reasonably be
expected to be adversely determined, and if so determined, (a) would reasonably
be expected to have a material adverse effect on the financial condition or
results of operations of the Consolidated Group taken as a whole (other than the
litigation set forth on Schedule 4.01(f) attached hereto) or (b) would adversely
affect the legality, validity and enforceability of any material provision of
this Agreement in any material respect.

 

(g)           (i) Following application of the proceeds of each Advance, not
more than 25% of the value of the assets of the Borrower and of the Consolidated
Group, on a Consolidated basis, subject to the provisions of
Section 5.02(a) will be Margin Stock.  (ii) Any shares acquired in the Share
Repurchase will be immediately cancelled and not held as treasury stock.

 

46

--------------------------------------------------------------------------------


 

(h)           (i) All written information (other than the Projections)
concerning the Borrower and its Subsidiaries and the transactions contemplated
hereby or otherwise prepared by or on behalf of the Borrower or its Subsidiaries
and furnished to the Agents or the Lenders in connection with the negotiation
of, or pursuant to the terms of, this Agreement when taken as a whole (and with
respect to information regarding the Pharmacyclics Group, to the Borrower’s
knowledge), was true and correct in all material respects as of the date when
furnished by such Person to the Agents or the Lenders and did not, taken as a
whole, when so furnished contain any untrue statement of a material fact as of
any such date or omit to state a material fact necessary in order to make the
statements contained therein, taken as a whole, not misleading in light of the
circumstances under which such statements were made. The Projections prepared by
or on behalf of the Borrower or its Subsidiaries and that have been furnished by
such Person to any Lenders or the Administrative Agent in connection with the
transactions contemplated hereby have been prepared in good faith based upon
assumptions believed by such Person to be reasonable as of the date of such
Projections (it being understood such Projections are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s
control, the Projections, by their nature, are inherently uncertain and no
assurances are being given that the results reflected in the Projections will be
achieved and actual results may differ from the Projections and such differences
may be material).

 

(ii) Since December 31, 2014 there has not occurred any event or condition that
has had or would be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 

(i)            No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan which would reasonably be expected to have a Material
Adverse Effect.

 

(j)            As of the last annual actuarial valuation date prior to the
Effective Date, the Borrower Pension Plan was not in at-risk status (as defined
in Section 430(i)(4) of the Internal Revenue Code) and no other Plan was in
at-risk status (as defined in Section 430(i)(4) of the Internal Revenue Code),
and since such annual actuarial valuation date there has been no material
adverse change in the funding status of any Plan that would reasonably be
expected to cause such Plan to be in at-risk status (as defined in
Section 430(i)(4) of the Internal Revenue Code).

 

(k)           Neither the Borrower nor any ERISA Affiliate (i) is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan or has
incurred any such Withdrawal Liability that has not been satisfied in full or
(ii) has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA), insolvent (within the meaning of Section 4245 of ERISA) or has been
determined to be in “endangered” or “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA), and no such
Multiemployer Plan is reasonably expected to be in reorganization, insolvent or
in “endangered” or “critical” status.

 

47

--------------------------------------------------------------------------------


 

(l)            (i) The operations and properties of the Consolidated Group
comply in all respects with all applicable Environmental Laws and Environmental
Permits except to the extent that the failure to so comply, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect; (ii) all past non-compliance with such Environmental Laws and
Environmental Permits has been resolved without any ongoing obligations or costs
except to the extent that such non-compliance, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect; and (iii) no
circumstances exist that would be reasonably expected to (A) form the basis of
an Environmental Action against a member of the Consolidated Group or any of its
properties that, either individually or in the aggregate, would have a Material
Adverse Effect or (B) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law
that, either individually or in the aggregate, would have a Material Adverse
Effect.

 

(m)          (i) None of the properties currently or formerly owned or operated
by a member of the Consolidated Group is listed or proposed for listing on the
NPL or on the CERCLIS or any analogous foreign, state or local list or, to the
best knowledge of the Borrower, is adjacent to any such property other than such
properties of a member of the Consolidated Group that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
(ii) there are no, and never have been any, underground or aboveground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed of on any
property currently owned or operated by any member of the Consolidated Group or,
to the best knowledge of the Borrower, on any property formerly owned or
operated by a member of the Consolidated Group that, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect;
(iii) there is no asbestos or asbestos-containing material on any property
currently owned or operated by a member of the Consolidated Group that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and (iv) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by a member of the Consolidated Group or, to the best knowledge of the
Borrower, on any adjoining property that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

(n)           No member of the Consolidated Group is undertaking, and no member
of the Consolidated Group has completed, either individually or together with
other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any governmental or regulatory
authority or the requirements of any Environmental Law that, either individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect; and all Hazardous Materials generated, used, treated, handled or stored
at, or transported to or from, any property currently or formerly owned or
operated by a member of the Consolidated Group have been disposed of in a manner
that, either individually or in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

 

48

--------------------------------------------------------------------------------


 

(o)           (i) The Borrower is not an “investment company” (each as defined
in the Investment Company Act of 1940, as amended).  (ii) Neither the making of
any Advances nor the application of the proceeds or repayment thereof by the
Borrower will violate any provision of the Investment Company Act of 1940, as
amended, or any rule, regulation or order of the Securities and Exchange
Commission thereunder.

 

(p)           The Advances and all related obligations of the Borrower under
this Agreement rank pari passu with all other unsecured obligations of the
Borrower that are not, by their terms, expressly subordinate to the obligations
of the Borrower hereunder.

 

(q)           The proceeds of the Advances will be used in accordance with
Section 2.16.

 

(r)            No member of the Consolidated Group or any of their respective
officers or directors (a) have violated or is in violation of, in any material
respects, or has engaged in any conduct or dealings that would be sanctionable
under any Sanctions or (b) is an Embargoed Person; provided that if any member
of the Consolidated Group (other than the Borrower) becomes an Embargoed Person
pursuant to clause (b)(iii) of the definition thereof as a result of a country
or territory becoming subject to any applicable Sanctions program after the
Effective Date, such Person shall not be an Embargoed Person so long as (x) the
Borrower is taking reasonable steps to either obtain an appropriate license for
transacting business in such country or territory or to cause such Person to no
longer reside, be organized or chartered or have a place of business in such
country or territory and (y) such Person’s residing, being organized or
chartered or having a place of business in such country or territory would not
be reasonably expected to have Material Adverse Effect.  The Consolidated Group
have adopted and maintain policies and procedures designed to ensure compliance
and are reasonably expected to continue to ensure compliance with Sanctions.

 

(s)            No member of the Consolidated Group is in violation, in any
material respects, of any applicable material anti-money laundering law or any
applicable law relating to anti-corruption (including the FCPA and the United
Kingdom Bribery Act of 2010) (“Anti-Corruption Laws”) or counter-terrorism
(including United States Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2011, the Patriot Act, the United Kingdom Terrorism Act
of 2000, the United Kingdom Anti-Terrorism, Crime and Security Act of 2011, the
United Kingdom Terrorism (United Nations Measures) Order of 2006, the United
Kingdom Terrorism (United Nations Measures) Order of 2009 and the United Kingdom
Terrorist Asset-Freezing etc. Act of 2010).  The Consolidated Group have adopted
and maintain policies and procedures designed to ensure compliance and are
reasonably expected to continue to ensure compliance with Anti-Corruption Laws.

 

49

--------------------------------------------------------------------------------


 

ARTICLE V

 

COVENANTS

 

SECTION 5.01               Affirmative Covenants.  So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Borrower
will:

 

(a)           Compliance with Laws, Etc.  Comply, and cause each member of the
Consolidated Group to comply, with all applicable laws, rules, regulations and
orders (such compliance to include, without limitation, compliance with ERISA
and Environmental Laws), except to the extent that the failure to so comply,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

(b)           Payment of Taxes, Etc.  Pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
governmental charges levied or imposed upon a member of the Consolidated Group
or upon the income, profits or property of a member of the Consolidated Group,
in each case except to the extent that (i) the amount, applicability or validity
thereof is being contested in good faith and by proper proceedings or (ii) the
failure to pay such taxes, assessments and charges, either individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

(c)           Maintenance of Insurance.  Maintain, and cause each member of the
Consolidated Group to maintain, insurance with responsible and reputable
insurance companies or associations (or pursuant to self-insurance arrangements)
in such amounts and covering such risks as is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which any member of the Consolidated Group operates.

 

(d)           Preservation of Existence, Etc.  Do, or cause to be done, all
things necessary to preserve and keep in full force and effect its (i) existence
and (ii) rights (charter and statutory) and franchises; provided, however, that
the Borrower may consummate any merger or consolidation permitted under
Section 5.02(b); and provided further that the Borrower shall not be required to
preserve any such right or franchise if its management shall determine that the
preservation thereof is no longer desirable in the conduct of its business and
that the loss thereof is not disadvantageous in any material respect to the
Lenders.

 

(e)           Visitation Rights.  At any reasonable time and from time to time
during normal business hours (but not more than once annually if no Event of
Default has occurred and is continuing), upon reasonable notice to the Borrower,
permit the Administrative Agent or any of the Lenders, or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account, and visit the properties, of the Consolidated
Group, and to discuss the affairs, finances and accounts of the Consolidated
Group with any of the members of the senior treasury staff of the Borrower.

 

50

--------------------------------------------------------------------------------


 

(f)            Keeping of Books.  Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Consolidated Group sufficient to permit the preparation of financial statements
in accordance with GAAP.

 

(g)           Maintenance of Properties, Etc.  Cause all of its properties that
are used or useful in the conduct of its business or the business of any member
of the Consolidated Group to be maintained and kept in good condition, repair
and working order and supplied with all necessary equipment, and cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof, all as in the judgment of the Borrower may be necessary so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, except, in each case, where the failure to do so would
not reasonably be expected to result in a Material Adverse Effect.

 

(h)           Transactions with Affiliates.  Conduct, and cause each member of
the Consolidated Group to conduct, all material transactions otherwise permitted
under this Agreement with any of their Affiliates (excluding the members of the
Consolidated Group) on terms that are fair and reasonable and no less favorable
to the Borrower or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate; provided that the
provisions of this Section 5.01(h) shall not apply to the following:

 

(i)            the payment of dividends or other distributions (whether in cash,
securities or other property) with respect to any Equity Interests in a member
of the Consolidated Group, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in such Person or any option, warrant or other right
to acquire any such Equity Interests in such Person;

 

(ii)           payment of, or other consideration in respect of, compensation
to, the making of loans to and payment of fees and expenses of and indemnities
to officers, directors, employees or consultants of a member of the Consolidated
Group and payment, or other consideration in respect of, directors’ and
officers’ indemnities;

 

(iii)          transactions pursuant to any agreement to which a member of the
Consolidated Group is a party on the date hereof and set forth on Schedule
5.01(h);

 

(iv)          transactions with joint ventures for the purchase or sale of
property or other assets and services entered into in the ordinary course of
business and in a manner consistent with past practices;

 

(v)           transactions ancillary to or in connection with the Transactions;

 

(vi)          transactions approved by a majority of Disinterested Directors of
the Borrower or of the relevant member of the Consolidated Group in good faith;
or

 

51

--------------------------------------------------------------------------------


 

(vii)                           any transaction in respect of which the Borrower
delivers to the Administrative Agent (for delivery to the Lenders) a letter
addressed to the board of directors of the Borrower (or the board of directors
of the relevant member of the Consolidated Group) from an accounting, appraisal
or investment banking firm that is (a) in the good faith determination of the
Borrower qualified to render such letter and (b) reasonably satisfactory to the
Administrative Agent, which letter states that such transaction is on terms that
are no less favorable to the Borrower or the relevant member of the Consolidated
Group, as applicable, than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate.

 

(i)                                     Reporting Requirements.  Furnish to the
Administrative Agent for further distribution to the Lenders:

 

(i)                                     as soon as available and in any event
within 50 days after the end of each of the first three quarters of each fiscal
year of the Borrower, a Consolidated balance sheet of the Consolidated Group as
of the end of such quarter and Consolidated statements of income and cash flows
of the Consolidated Group for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, duly certified by the Chief
Financial Officer, the Controller or the Treasurer of the Borrower as having
been prepared in accordance with GAAP (subject to the absence of footnotes and
year end audit adjustments);

 

(ii)                                  as soon as available and in any event
within 100 days after the end of each fiscal year of the Borrower, a copy of the
annual audit report for such year for the Consolidated Group, containing a
Consolidated balance sheet of the Consolidated Group as of the end of such
fiscal year and Consolidated statements of income and cash flows of the
Consolidated Group for such fiscal year, in each case accompanied by an
unqualified opinion or an opinion reasonably acceptable to the Required Lenders
by Ernst & Young LLP or other independent public accountants of recognized
national standing;

 

(iii)                               simultaneously with each delivery of the
financial statements referred to in subclauses (i)(i) and (i)(ii) of this
Section 5.01, a certificate of the Chief Financial Officer, the Controller or
the Treasurer of the Borrower that no Default or Event of Default has occurred
and is continuing (or if such event has occurred and is continuing the actions
being taken by the Borrower to cure such Default or Event of Default),
including, if such covenant is tested at such time, setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03;

 

(iv)                              as soon as possible and in any event within
five days after any Responsible Officer of the Borrower shall have obtained
knowledge of the occurrence of each Default continuing on the date of such
statement, a statement of the Chief Financial Officer, the Controller or the
Treasurer of the Borrower setting forth details of such Default and the action
that the Borrower has taken and proposes to take with respect thereto;

 

52

--------------------------------------------------------------------------------


 

(v)                                 promptly after the sending or filing
thereof, copies of all reports that the Borrower sends to any of its
securityholders, in their capacity as such, and copies of all reports and
registration statements that members of the Consolidated Group file with the
Securities and Exchange Commission or any national securities exchange;

 

(vi)                              promptly after a Responsible Officer of the
Borrower obtains knowledge of the commencement thereof, notice of all actions,
suits, investigations, litigations and proceedings before any court,
governmental agency or arbitrator affecting the Consolidated Group of the type
described in Section 4.01(f)(b); and

 

(vii)                           such other information respecting the
Consolidated Group as any Lender through the Administrative Agent may from time
to time reasonably request.

 

(j)                                    [Reserved].

 

(k)                                 OFAC and FCPA.  The Borrower shall ensure
and shall cause each member of the Consolidated Group to ensure, and, to their
knowledge, their respective officers, employees, directors and agents (in their
capacity as officers, employees, directors or agents, respectively, of the
Borrower or another member of the Consolidated Group), shall ensure, that the
proceeds of any Advances shall not be used by such Persons (i) to fund any
activities or business of or with any Embargoed Person, or in any country or
territory, that at the time of such funding is the target of any Sanctions, (ii)
in any other manner that would result in a violation of any Sanctions by the
Agents, the Lenders, the Borrower or any member of the Consolidated Group or
(iii) in furtherance of an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws.

 

Information required to be delivered pursuant to subsections (i), (ii) and
(v) of Section 5.01(i) above shall be deemed to have been delivered if such
information, or one or more annual or quarterly or other reports or proxy
statements containing such information, shall have been posted and available on
the website of the Securities and Exchange Commission at http://www.sec.gov (and
a confirming electronic correspondence is delivered or caused to be delivered by
the Borrower to the Administrative Agent providing notice of such
availability).  The Borrower hereby acknowledges that the Administrative Agent
and/or the Lead Arrangers will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar secure electronic system (the “Platform”).

 

Certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities.  The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC”; (x) by marking Borrower Materials “PUBLIC,” the

 

53

--------------------------------------------------------------------------------


 

Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat the Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent the Borrower Materials constitute Information, they shall be
treated as set forth in Section 9.08); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designed “Public Side Information”; and (z) the Administrative Agent and the
Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”  Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

 

SECTION 5.02                                            Negative Covenants.  So
long as any Advance shall remain unpaid or any Lender shall have any Commitment
hereunder, the Borrower will not:

 

(a)                                 Liens, Etc.  Incur, issue, assume or
guarantee, or permit any Domestic Subsidiary to incur, issue, assume or
guaranty, at any time, any Borrowed Debt secured by a Lien on any Principal
Domestic Property of the Borrower or any Domestic Subsidiary, or any shares of
stock or Borrowed Debt of any Domestic Subsidiary (other than Unrestricted
Margin Stock), without effectively providing that the Advances outstanding at
such time (together with, if the Borrower shall so determine, any other Borrowed
Debt of the Borrower or such Domestic Subsidiary existing at such time or
thereafter created that is not subordinate to the Advances) shall be secured
equally and ratably with (or prior to) such secured Borrowed Debt, so long as
such secured Borrowed Debt shall be so secured, unless, after giving effect
thereto, the aggregate amount of all such secured Borrowed Debt would not exceed
15% of Consolidated Net Assets; provided, however, that this Section 5.02(a)
shall not apply to, and there shall be excluded from secured Borrowed Debt in
any computation under this Section 5.02(a), Borrowed Debt secured by:

 

(i)                                     Liens on property of, or on any shares
of stock or Borrowed Debt of, any Person existing at the time such Person
becomes a Domestic Subsidiary;

 

(ii)                                  Liens in favor of the Borrower or any
Domestic Subsidiary;

 

(iii)                               Liens on property of the Borrower or any
Domestic Subsidiary in favor of the United States or any State thereof, or any
department, agency or instrumentality or political subdivision of the United
States or any State thereof, or in favor of any other country, or any political
subdivision thereof, to secure partial, progress, advance or other payments
pursuant to any contract or statute;

 

(iv)                              Liens on property (including that of the
Pharmacyclics Group), shares of stock or Borrowed Debt existing at the time of
acquisition thereof (including acquisition through merger or consolidation) or
to secure the payment of all or any part of the purchase price or construction
or improvement cost thereof or to secure any Debt incurred prior to, at the time
of, or within 180 days after, the acquisition of such property or shares or
Borrowed Debt or the completion of any such construction or improvement for the
purpose of financing all or any part of the purchase price or construction or
improvement cost thereof;

 

54

--------------------------------------------------------------------------------


 

(v)                                 Liens existing on the Effective Date;

 

(vi)                              Liens incurred in connection with pollution
control, industrial revenue or similar financing;

 

(vii)                           survey exceptions and such matters as an
accurate survey would disclose, easements, trackage rights, leases, licenses,
special assessments, rights of way covenants, conditions, restrictions and
declarations on or with respect to the use of real property, servicing
agreements, development agreements, site plan agreements and other similar
encumbrances incurred in the ordinary course of business and title defects or
irregularities that are of a minor nature and that, in the aggregate, do not
interfere in any material respect with the ordinary conduct of the business of
the Borrower or any Domestic Subsidiary; and

 

(viii)                        any extension, renewal or replacement (or
successive extensions, renewals or replacements), as a whole or in part, of any
Borrowed Debt secured by any Lien referred to in subclauses (i) through (vi) of
this Section 5.02(a); provided that (i) such extension renewal or replacement
Lien shall be limited to all or a part of the same property, shares of stock or
Debt that secured the Lien extended, renewed or replaced (plus improvements on
such property) and (ii) the Borrowed Debt secured by such Lien at such time is
not increased.

 

(b)                                 Mergers, Etc.  Merge or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (other than Unrestricted Margin Stock) (whether now owned or hereafter
acquired) to, any Person, or permit any member of the Consolidated Group to do
so, except that:

 

(i)                                     any member of (x) the Consolidated Group
other than the Borrower may merge or consolidate with or into or (y) the
Consolidated Group may dispose of assets to, in each case, any other member of
the Consolidated Group;

 

(ii)                                  the Borrower may merge with any other
Person so long as (A) the Borrower is the surviving entity or (B) the surviving
entity shall succeed, by agreement reasonably satisfactory in form and substance
to the Required Lenders, to all of the businesses and operations of the Borrower
and shall assume all of the rights and obligations of the Borrower under this
Agreement and the other Loan Documents; or

 

(iii)                               any member of the Consolidated Group (other
than the Borrower) may merge or consolidate with or into another Person, convey,
transfer, lease or otherwise dispose of all or any portion of its assets so long
as (A) the consideration received in respect of such merger, consolidation,
conveyance, transfer, lease or other disposition is at least equal to the fair
market value of such assets and (B) no Material Adverse Effect would reasonably
be expected to result from such merger, consolidation, conveyance, transfer,
lease or other disposition;

 

55

--------------------------------------------------------------------------------


 

provided, in the cases of clauses (i), (ii) and (iii) hereof, that no Default or
Event of Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom.  Notwithstanding the foregoing,
the parties hereto hereby agree that the Acquisition shall not be prohibited by
this Section 5.02(b).

 

(c)                                  Accounting Changes.  Change the Borrower’s
fiscal year-end from December 31 of each calendar year.

 

(d)                                 Change in Nature of Business.  Make any
material change in the nature of the business of the Consolidated Group, taken
as a whole, from that carried out by the Borrower and its Subsidiaries (other
than the Pharmacyclics Group) on the Effective Date and by the Pharmacyclics
Group on the Closing Date; it being understood that this Section 5.02(d) shall
not prohibit (i) the Transactions or (ii) members of the Consolidated Group from
conducting any business or business activities incidental or related to such
business as carried on as of the Effective Date (in the case of the Borrower and
its Subsidiaries other than the Pharmacyclics Group) or as of the Closing Date
(in the case of the Pharmacyclics Group) or any business or activity that is
reasonably similar or complementary thereto or a reasonable extension,
development or expansion thereof or ancillary thereto.

 

SECTION 5.03                                            Financial Covenant. 
Beginning on the last day of the first full fiscal quarter ending after the
Closing Date and on the last day of each fiscal quarter ending thereafter, the
Borrower will not permit, as of the last day of any such fiscal quarter, the
ratio of (x) Consolidated Total Debt at such time to (y) Consolidated EBITDA for
the four consecutive fiscal quarter period ending as of such date to exceed
(i) for the last day of each fiscal quarter ending prior to December 31, 2015,
4.875:1.00, (ii) for the last day of each fiscal quarter ending on or after
December 31, 2015 and prior to June 30, 2016, 4.75:1.00, and (iii) for the last
day of each fiscal quarter ending on or after June 30, 2016, 4.25:1.00.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

SECTION 6.01                                            Events of Default.  If
any of the following events (“Events of Default”) shall occur and be continuing:

 

(a)                                 The Borrower shall fail (i) to pay any
principal of any Advance when the same becomes due and payable or (ii) to pay
any interest on any Advance or make any payment of fees or other amounts payable
under this Agreement within five Business Days after the same becomes due and
payable; or

 

(b)                                 Any representation or warranty made by the
Borrower herein or in any other Loan Document or by the Borrower (or any of its
officers or directors) in connection with this Agreement or in any certificate
or other document furnished pursuant to or in connection with this Agreement, if
any, in each case shall prove to have been incorrect in any material respect
when made or deemed made; or

 

56

--------------------------------------------------------------------------------


 

(c)                                  (i) The Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 5.01(d)(i),
5.01(i)(iv), 5.02(a), 5.02(b), 5.02(d) or 5.03 or (ii) the Borrower shall fail
to perform or observe any term, covenant or agreement contained in
Section 5.01(e) or clauses (i)-(iii) or (v)-(vii) of Section 5.01(i) if such
failure shall remain unremedied for 10 Business Days after written notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender, or (iii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement, if any, in each case on its
part to be performed or observed if such failure shall remain unremedied for 30
days after written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or

 

(d)                                 (i) The Borrower or any Significant
Subsidiary shall fail to pay any principal of or premium or interest on any Debt
that is outstanding in a principal amount, or, in the case of any Hedge
Agreement, having a maximum Agreement Value, of at least $200,000,000 in the
aggregate (but excluding Debt outstanding hereunder) of the Borrower or such
Significant Subsidiary, when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or (ii) any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or (iii) any such Debt shall be declared to be due and payable, or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

 

(e)                                  The Borrower or any Significant Subsidiary
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against the Borrower or any Significant Subsidiary seeking to adjudicate
it as bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it), such proceeding shall remain
undismissed or unstayed for a period of 60 days; or the Borrower or any
Significant Subsidiary shall take any corporate action to authorize any of the
actions set forth above in this Section 6.01(e); or

 

(f)                                   Any one or more judgments or orders for
the payment of money in excess of $200,000,000 shall be rendered against a
member of the Consolidated Group and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 60 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or

 

57

--------------------------------------------------------------------------------


 

otherwise, shall not be in effect; provided, however, that, for purposes of
determining whether an Event of Default has occurred under this Section 6.01(f),
the amount of any such judgment or order shall be reduced to the extent that (A)
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (B) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, such judgment
or order; or

 

(g)                                  (i) Any Person or two or more Persons
acting in concert shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of Voting Stock of
the Borrower (or other securities convertible into or exchangeable for such
Voting Stock) representing 50% or more of the combined voting power of all
Voting Stock of the Borrower (on a fully diluted basis); or (ii) during any
period of up to 24 consecutive months, commencing after the date of this
Agreement, a majority of the members of the board of directors of the Borrower
shall not be Continuing Directors; or

 

(h)                                 One or more of the following shall have
occurred or is reasonably expected to occur, which in each case would reasonably
be expected to result in a Material Adverse Effect: (i) any ERISA Event; (ii)
the partial or complete withdrawal of the Borrower or any ERISA Affiliate from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; or

 

(i)                                     This Agreement shall cease to be valid
and enforceable against the Borrower (except to the extent it is terminated in
accordance with its terms) or the Borrower shall so assert in writing;

 

then, and in any such event (but subject to Section 3.04), the Administrative
Agent (i) (prior to the end of the Availability Period, solely with respect to
an Event of Default under Section 6.01(a) or, solely as it relates to the
Borrower (and not as it relates to any Subsidiary of the Borrower), (e)), shall
at the request, or may with the consent, of the Required Lenders, by notice to
the Borrower, declare the obligation of each Lender to make Advances to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrower, declare the Advances, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrower; provided,
however, that in the event of an Event of Default under Section 6.01(e) (solely
as it relates to the Borrower (and not as it relates to any Subsidiary of the
Borrower)), (A) the Commitment of each Lender shall automatically be terminated
and (B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrower.

 

58

--------------------------------------------------------------------------------


 

ARTICLE VII

 

THE AGENTS

 

SECTION 7.01                                            Authorization and
Action.  Each Lender hereby irrevocably appoints Morgan Stanley Senior Funding,
Inc. (or an Affiliate thereof designated by it) to act on its behalf as the
Administrative Agent hereunder and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof, together with such actions and powers
as are reasonably incidental thereto.  The provisions of this Article VII (other
than the third sentence of Section 7.04 and Section 7.06) are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions (other than
the third sentence of Section 7.04 and Section 7.06).

 

SECTION 7.02                                            Administrative Agent
Individually.  The Person serving as the Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity as a Lender.  Such Person and its
Affiliates may accept deposits from, own securities of, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any member of the Consolidated Group or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.

 

SECTION 7.03                                            Duties of Administrative
Agent; Exculpatory Provisions.

 

(a)                                 The Administrative Agent’s duties hereunder
and under the other Loan Documents are solely ministerial and administrative in
nature, and the Administrative Agent shall not have any duties or obligations
except those expressly set forth herein or in any other Loan Document. Without
limiting the generality of the foregoing, the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers but shall be required to act or refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the written direction of
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in any other Loan Document); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 9.01 or 6.01)
or (ii)

 

59

--------------------------------------------------------------------------------


 

in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until the Borrower or any Lender shall have given
notice to the Administrative Agent describing such Default or Event of Default.

 

(c)                                  Neither the Administrative Agent nor any
other Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty, representation or other information made or
supplied in or in connection with this Agreement, any other Loan Document or the
Information Memorandum, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than (but subject to the foregoing clause
(ii)) to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(d)                                 Nothing in this Agreement or any other Loan
Document shall require the Administrative Agent or any of its Related Parties to
carry out any “know your customer” or other checks in relation to any person on
behalf of any Lender, and each Lender confirms to the Administrative Agent that
it is solely responsible for any such checks it is required to carry out and
that it may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.

 

SECTION 7.04                                            Reliance by
Administrative Agent.  The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
Effective Date, the making of any Advance, the Closing Date or the Post-Closing
Date Advance Date that by its terms must be fulfilled to the satisfaction of a
Lender, each Lender shall be deemed to have consented to, approved or accepted
such condition unless (i) an officer of the Administrative Agent responsible for
the transactions contemplated hereby shall have received notice to the contrary
from such Lender prior to the occurrence of the Effective Date, the making of
such Advance, the Closing Date, or the Post-Closing Date Advance Date, as
applicable, and (ii) in the case of a condition to the making of an Advance,
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such Borrowing.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

SECTION 7.05                                            Delegation of Duties. 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder by or

 

60

--------------------------------------------------------------------------------


 

through any one or more sub agents appointed by the Administrative Agent. The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  Each such sub agent and the Related Parties of the Administrative
Agent and each such sub agent shall be entitled to the benefits of all
provisions of this Article VII and Section 9.04 (as though such sub-agents were
the “Administrative Agent” under this Agreement) as if set forth in full herein
with respect thereto.

 

SECTION 7.06                                            Resignation of
Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right (with
the consent of the Borrower; provided that no consent of the Borrower shall be
required if an Event of Default has occurred and is continuing), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders (and with the consent of the Borrower, provided that no consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing), appoint a successor Administrative Agent meeting the qualifications
set forth above.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
such Person shall automatically, and without the taking of any action by any
Person, be removed as Administrative Agent on the date that is 30 days following
the date such Person became a Defaulting Lender (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”).  In connection
therewith, the Required Lenders, in consultation with the Borrower, shall
appoint a successor.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment on or prior to the
Removal Effective Date, then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those

 

61

--------------------------------------------------------------------------------


 

payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article VII and Section 9.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

 

SECTION 7.07                                            Non-Reliance on
Administrative Agent and Other Lenders.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

SECTION 7.08                                            Indemnification.  The
Lenders agree to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower), ratably according to the respective principal
amounts of the Advances made by each of them (or, if no Advances are at the time
outstanding, ratably according to the respective amounts of their Commitments),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Administrative Agent under this
Agreement, in each case, acting in the capacity of Administrative Agent;
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.  Without limitation of the foregoing, each
Lender agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including reasonable counsel fees)
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, to the
extent that the Administrative Agent is not promptly reimbursed for such
expenses by the Borrower.

 

SECTION 7.09                                            Other Agents. None of
the Lenders identified on the facing page or signature pages of this Agreement
as an “arranger”, “book runner”, “syndication agent” or “documentation agent”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such.  Without
limiting the foregoing, none of the Lenders so identified shall have or be
deemed to have any fiduciary relationship with any Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

 

62

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

[RESERVED].

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01                                            Amendments, Etc.

 

(a)                                 No amendment or waiver of any provision of
this Agreement, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders and the Borrower and acknowledged by the Administrative Agent,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no
amendment, waiver or consent shall, unless in writing, do any of the following:

 

(i)                                     waive any of the conditions specified in
Section 3.01, 3.02 or 3.03 unless signed by each Lender directly and adversely
affected thereby;

 

(ii)                                  increase or extend the Commitments of a
Lender or subject a Lender to any additional obligations, unless signed by such
Lender;

 

(iii)                               reduce the principal of, or stated rate of
interest on, the Advances, the stated rate at which any fees hereunder are
calculated or any other amounts payable hereunder, unless signed by each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default
Interest” or to waive any obligation of the Borrower to pay Default Interest;

 

(iv)                              postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, unless signed by each Lender directly and adversely affected thereby;

 

(v)                                 change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Advances, or the number of
Lenders, that, in each case, shall be required for the Lenders or any of them to
take any action hereunder, unless signed by all Lenders; or

 

(vi)                              amend this Section 9.01, unless signed by all
Lenders;

 

and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement.  Notwithstanding the foregoing, the
Administrative Agent and the Borrower may amend any Loan Document to correct any
errors, mistakes, omissions, defects or inconsistencies, or to effect
administrative changes that are not adverse to any Lender, and such amendment
shall become effective without any further

 

63

--------------------------------------------------------------------------------


 

consent of any other party to such Loan Document other than the Administrative
Agent and the Borrower.

 

(b)                                 If, in connection with any proposed
amendment, waiver or consent requiring the consent of “all Lenders,” “each
Lender” or “each Lender directly and adversely affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrower may elect to
replace a Non-Consenting Lender as a Lender party to this Agreement; provided
that, concurrently with such replacement, (i) another bank or other entity
(which is reasonably satisfactory to the Borrower and the Administrative Agent)
shall agree, as of such date, to purchase at par for cash the Advances and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Acceptance and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date, and (ii) the Borrower shall pay to such Non-Consenting Lender in same day
funds on the day of such replacement all principal, interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower to
and including the date of termination.  A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

SECTION 9.02                                            Notices, Etc.  (a)  All
notices and other communications provided for hereunder shall be in writing
(including telecopier) and mailed, telecopied or delivered, if to the Borrower
or the Administrative Agent, to the address, telecopier number or if applicable,
electronic mail address, specified for such Person on Schedule II; or, as to the
Borrower or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Administrative Agent.  All such notices
and communications shall, when mailed or telecopied, be effective three Business
Days after being deposited in the mails, postage prepaid, or upon confirmation
of receipt (except that if electronic confirmation of receipt is received at a
time that the recipient is not open for business, the applicable notice or
communication shall be effective at the opening of business on the next business
day of the recipient), respectively, except that notices and communications to
the Administrative Agent pursuant to Article II, III or VII shall not be
effective until received by the Administrative Agent.  Delivery by telecopier or
other electronic communication of an executed counterpart of any amendment or
waiver of any provision of this Agreement or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.

 

(b)                                 Electronic Communications. Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic

 

64

--------------------------------------------------------------------------------


 

communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

(d)                                 Each Lender agrees that notice to it (as
provided in the next sentence) (a “Notice”) specifying that any communication
has been posted to the Platform shall constitute effective delivery of such
information, documents or other materials to such Lender for purposes of this
Agreement. Each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States federal and state securities laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may

 

65

--------------------------------------------------------------------------------


 

contain material non-public information with respect to the Borrower or its
securities for purposes of United States federal or state securities laws.

 

(e)                                  If any notice required under this Agreement
is permitted to be made, and is made, by telephone, actions taken or omitted to
be taken in reliance thereon by the Administrative Agent or any Lender shall be
binding upon the Borrower notwithstanding any inconsistency between the notice
provided by telephone and any subsequent writing in confirmation thereof
provided to the Administrative Agent or such Lender; provided that any such
action taken or omitted to be taken by the Administrative Agent or such Lender
shall have been in good faith and in accordance with the terms of this
Agreement.

 

(f)                                   With respect to notices and other
communications hereunder from the Borrower to any Lender, the Borrower shall
provide such notices and other communications to the Administrative Agent, and
the Administrative Agent shall promptly deliver such notices and other
communications to any such Lender in accordance with clause (b) above or
otherwise.

 

SECTION 9.03                                            No Waiver; Remedies.  No
failure on the part of any Lender or the Administrative Agent to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
applicable law.

 

SECTION 9.04                                            Costs and Expenses. 
(a)  The Borrower agrees to pay, upon demand, all reasonable and documented
out-of-pocket costs and expenses of each Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement and the other documents to be delivered hereunder, including, (i)
all due diligence, syndication (including printing and distribution),
duplication and messenger costs and (ii) the reasonable and documented fees and
expenses of a single primary counsel for the Administrative Agent with respect
thereto and with respect to advising the Agents as to their respective rights
and responsibilities under this Agreement (and, if reasonably necessary, one
local counsel in any relevant jurisdiction) and, solely in the case of an actual
or potential conflict of interest where the Administrative Agent notifies the
Borrower of the existence of such conflict, of one additional counsel (and, if
reasonably necessary, one additional local counsel in any relevant
jurisdiction).  The Borrower further agrees to pay, upon demand, all reasonable
and documented out-of-pocket costs and expenses of the Agents and the Lenders,
if any, in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement and the other documents to be
delivered hereunder, including, without limitation, reasonable and documented
fees and expenses of a single primary counsel and an additional single local
counsel in any local jurisdictions for the Agents and the Lenders and, solely in
the case of an actual or perceived conflict of interest where the Administrative
Agent notifies the Borrower of the existence of such conflict, of one additional
counsel (and, if reasonably necessary, one additional local counsel in any
relevant jurisdiction), in connection with the enforcement of rights under this
Agreement.

 

(b)                                 The Borrower agrees to indemnify and hold
harmless each Agent and each Lender and each of their Affiliates and their
respective officers, directors, employees, agents and

 

66

--------------------------------------------------------------------------------


 

advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, penalties, liabilities and expenses (provided that the
Borrower’s obligations to the Indemnified Parties in respect of fees and
expenses of counsel shall be limited to the reasonable fees and reasonable and
documented out-of-pocket expenses of one counsel for all Indemnified Parties,
taken together, (and, if reasonably necessary, one local counsel in any relevant
jurisdiction) and, solely in the case of an actual or potential conflict of
interest where the Administrative Agent notifies the Borrower of the existence
of such conflict, of one additional counsel for all Indemnified Parties, taken
together (and, if reasonably necessary, one local counsel in any relevant
jurisdiction) (all such claims, damages, losses, penalties, liabilities and
reasonable expenses being, collectively, the “Losses”) that may be incurred by
or asserted or awarded against any Indemnified Party, in each case arising out
of or in connection with or by reason of, or in connection with the preparation
for a defense of, any investigation, litigation or proceeding arising out of,
related to or in connection with (i) this Agreement, any of the transactions
contemplated hereunder or the actual or proposed use of the proceeds of the
Advances or (ii) the actual or alleged presence of Hazardous Materials on any
property of the Consolidated Group or any Environmental Action relating in any
way to the Consolidated Group, in each case whether or not such investigation,
litigation or proceeding is brought by the Borrower, its directors, shareholders
or creditors or an Indemnified Party or any other Person or any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereunder are consummated, except to the extent Losses (A) are
found in a final, nonappealable judgment by a court of competent jurisdiction to
have resulted from the gross negligence, bad faith or willful misconduct of such
Indemnified Party or any of its Related Persons (including any material breach
of their respective obligations under this Agreement), (B) result from any
dispute that does not involve an act or omission of the Borrower or any of its
Affiliates and that is brought by an Indemnified Party solely against one or
more other Indemnified Parties (other than against an Agent acting in such a
role) or (C) result from the claims of one or more Lenders solely against one or
more other Lenders (and not claims by one or more Lenders against any Agent
acting in its capacity as such except, in the case of Losses incurred by any
Agent or any Lender as a result of such claims, to the extent such Losses are
found in a final, nonappealable judgment by a court of competent jurisdiction to
have resulted from such Indemnified Party’s or its Related Person’s gross
negligence, bad faith or willful misconduct (including any material breach of
their respective obligations under this Agreement)) not attributable to any
action or omission of a member of the Consolidated Group and for which the
members of the Consolidated Group otherwise have no liability.  The Borrower
further agrees that no Indemnified Party shall have any liability (whether
direct or indirect, in contract, tort or otherwise) to the Borrower or its
Subsidiaries or any of their respective shareholders or creditors for or in
connection with this Agreement or any of the transactions contemplated hereunder
or the actual or proposed use of the proceeds of the Advances, except to the
extent such liability is found in a final nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s or its
Related Person’s gross negligence, bad faith or willful misconduct (including
any material breach of their respective obligations under this Agreement).  In
no event, however, shall any Indemnified Party be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including, without limitation, any loss of profits, business or anticipated
savings).  Notwithstanding the foregoing, this Section 9.04(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims or
damages arising from any non-Tax claim.

 

67

--------------------------------------------------------------------------------


 

(c)                                  If any payment of principal of, or
Conversion of, any Eurocurrency Rate Advance is made by the Borrower to or for
the account of a Lender other than on the last day of the Interest Period for
such Advance, as a result of (i) a payment or Conversion pursuant to
Section 2.06, 2.08(b), 2.08(e), 2.10 or 2.12, (ii) acceleration of the maturity
of the Advances pursuant to Section 6.01, (iii) a payment by an Eligible
Assignee to any Lender other than on the last day of the Interest Period for
such Advance upon an assignment of the rights and obligations of such Lender
under this Agreement pursuant to Section 9.07 as a result of a demand by the
Borrower pursuant to Section 9.07(a) or (iv) for any other reason, the Borrower
shall, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional
reasonable losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion or as a result of any inability to Convert or
exchange in the case of Section 2.08 or 2.12, including, without limitation, any
reasonable loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance.

 

(d)                                 Without prejudice to the survival of any
other agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in Sections 2.11, 2.14 and 9.04 shall survive the payment in
full of principal, interest and all other amounts payable hereunder.

 

SECTION 9.05                                            Right of Setoff. 
Subject to Section 3.04, upon (a) the occurrence and during the continuance of
any Event of Default and (b) the making of the request or the granting of the
consent specified by Section 6.01 to authorize the Administrative Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or such Affiliate to or for the credit or the account of the Borrower against
any and all of the obligations of the Borrower now or hereafter existing under
this Agreement, whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  Each Lender agrees
promptly to notify the Borrower after any such setoff and application is made by
such Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application.  The rights of each Lender and its
Affiliates under this Section 9.05 are in addition to other rights and remedies
(including, without limitation, other rights of setoff) that such Lender and its
Affiliates may have.

 

SECTION 9.06                                            Binding Effect.  This
Agreement shall become effective upon the satisfaction (or waiver in accordance
with Section 9.01) of the conditions set forth in Section 3.01 and, thereafter,
shall be binding upon and inure to the benefit of, and be enforceable by, the
Borrower, the Administrative Agent and each Lender and their respective
successors and permitted assigns, except that the Borrower shall have no right
to assign their rights hereunder or any interest herein without the prior
written consent of each Lender, and any purported assignment without such
consent shall be null and void.

 

SECTION 9.07                                            Assignments and
Participations.  (a)  Each Lender may, with the written consent of the Borrower
and the Administrative Agent, which

 

68

--------------------------------------------------------------------------------


 

consents shall not be unreasonably withheld and, in the case of the Borrower,
(A) shall not be required with respect to assignments of Advances (but shall be
required with respect to Commitments) while an Event of Default has occurred and
is continuing and (B) shall be deemed given with respect to assignments of
Advances (but shall not be so deemed with respect to Commitments) if the
Borrower shall not have objected within 10 Business Days following its receipt
of written notice of such assignment (and, within five days after written demand
by the Borrower (with a copy of such demand to the Administrative Agent) to
(i) any Defaulting Lender, (ii) any Lender that has made a demand for payment
pursuant to Section 2.11 or 2.14, (iii) any Lender that has asserted pursuant to
Section 2.08(b) or 2.12 that it is impracticable or unlawful for such Lender to
make Eurocurrency Rate Advances or (iv) any Lender that fails to consent to an
amendment or waiver hereunder for which consent of all Lenders (or all affected
Lenders) is required and as to which the Required Lenders shall have given their
consent, such Lender will), assign to one or more Persons (other than natural
persons) all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
Advances owing to it); provided, however, that:

 

(A)                               such consent shall not be required in the case
of an assignment to any other Lender or an Affiliate of any Lender (provided
that the Borrower’s written consent (not to be unreasonably withheld) will be
required in the case of an assignment of Commitments to an Affiliate of any
Lender prior to the end of the Availability Period); provided that written
notice thereof shall have been given to the Borrower and the Administrative
Agent at least three Business Days prior to the date of any such proposed
assignment; provided, further, that the failure of such Lender to give notice to
the Borrower and the Administrative Agent as provided herein shall not affect
the validity of such assignment;

 

(B)                               each such assignment shall be of a constant,
and not a varying, percentage of all rights and obligations under this
Agreement;

 

(C)                               except in the case of an assignment to a
Person that, immediately prior to such assignment, was a Lender or an assignment
of all of a Lender’s rights and obligations under this Agreement, the amount of
the Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $25,000,000 or an
integral multiple of $5,000,000 in excess thereof;

 

(D)                               each such assignment shall be to an Eligible
Assignee;

 

(E)                                each such assignment made as a result of a
demand by the Borrower pursuant to this Section 9.07(a) shall be arranged by the
Borrower with the approval of the Administrative Agent (which approval shall not
be unreasonably withheld) and shall be either an assignment of all of the rights
and obligations of the assigning Lender under this Agreement or an assignment of
a portion of such rights and obligations made concurrently with another such
assignment or other such assignments that, in the aggregate, cover all of the
rights and obligations of the assigning Lender under this Agreement;

 

(F)                                 no Lender shall be obligated to make any
such assignment as a result of a demand by the Borrower pursuant to this Section
9.07(a), (1) so long as a Default shall

 

69

--------------------------------------------------------------------------------


 

have occurred and be continuing and (2) unless and until such Lender shall have
received one or more payments from one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount, and from the Borrower or one or more
Eligible Assignees in an aggregate amount equal to all other amounts accrued to
such Lender under this Agreement (including, without limitation, any amounts
owing under Section 2.11, 2.14 or 9.04(c)) and (3) unless and until the Borrower
shall have paid (or caused to be paid) to the Administrative Agent a processing
and recordation fee of $3,500; provided, however, that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment; and

 

(G)                               the parties to each such assignment (other
than, except in the case of a demand by the Borrower pursuant to this Section
9.07(a), the Borrower) shall execute and deliver to the Administrative Agent,
for its acceptance and recording in the Register, an Assignment and Acceptance
and, if such assignment does not occur as a result of a demand by the Borrower
pursuant to this Section 9.07(a) (in which case the Borrower shall pay the fee
required by subclause (F)(3) of this Section 9.07(a)), a processing and
recordation fee of $3,500; provided, however, that the Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment.  The assignee, if it is not a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement,
except that such assigning Lender shall continue to be entitled to the benefit
of Section 9.04(a) and (b) with respect to matters arising out of the prior
involvement of such assigning Lender as a Lender hereunder (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

 

(b)                                 By executing and delivering an Assignment
and Acceptance, the Lender assignor thereunder and the assignee thereunder
confirm to and agree with each other and the other parties hereto as follows:

 

(i)                                     other than as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto;

 

70

--------------------------------------------------------------------------------


 

(ii)                                  such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under this Agreement or any other instrument
or document furnished pursuant hereto;

 

(iii)                               such assignee confirms that it has received
a copy of this Agreement, together with copies of the financial statements
referred to in Section 4.01(e) and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance;

 

(iv)                              such assignee will, independently and without
reliance upon any Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement;

 

(v)                                 such assignee confirms that it is an
Eligible Assignee;

 

(vi)                              such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers and
discretion as are reasonably incidental thereto; and

 

(vii)                           such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.

 

(c)                                  Upon its receipt of an Assignment and
Acceptance executed by an assigning Lender, an assignee representing that it is
an Eligible Assignee and, to the extent its consent is required pursuant to
Section 9.07(a), the Borrower, the Administrative Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit B hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt written
notice thereof to the Borrower.

 

(d)                                 The Administrative Agent, acting solely for
this purpose as the agent of the Borrower, shall maintain at its address
referred to in Section 9.02(a) a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount (and
stated interest) of the Advances owing to, each Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and the Borrower, the Agents and the
Lenders shall treat each Person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

(e)                                  Each Lender may sell participations to one
or more banks or other entities (other than the Borrower or any of its
Affiliates or any natural person) in or to all or a portion of

 

71

--------------------------------------------------------------------------------


 

its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and the Advances owing to it) without the
consent of the Administrative Agent or the Borrower; provided, however, that:

 

(i)                                     such Lender’s obligations under this
Agreement (including, without limitation, its Commitment) shall remain
unchanged;

 

(ii)                                  such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;

 

(iii)                               such Lender shall remain the Lender of any
such Advance for all purposes of this Agreement;

 

(iv)                              the Borrower, the Agents and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement; and

 

(v)                                 no participant under any such participation
shall have any right to approve any amendment or waiver of any provision of this
Agreement, or any consent to any departure by the Borrower herefrom or
therefrom, except to the extent that such amendment, waiver or consent would
reduce the principal of, or stated rate of interest on, the Advances or the
stated rate at which any fees or any other amounts payable hereunder are
calculated, in each case to the extent subject to such participation, or
postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or any other amounts payable hereunder, in each case to the
extent subject to such participation.

 

Each Lender shall promptly notify the Borrower in writing after any sale of a
participation by such Lender pursuant to this Section 9.07(e); provided that the
failure of such Lender to give notice to the Borrower as provided herein shall
not affect the validity of such participation or impose any obligations on such
Lender or the applicable participant.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

72

--------------------------------------------------------------------------------


 

(f)                                   Any Lender may, in connection with any
assignment or participation or proposed assignment or participation pursuant to
this Section 9.07, disclose to the assignee or participant or proposed assignee
or participant, any information relating to the Borrower furnished to such
Lender by or on behalf of the Borrower; provided that, prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Information relating to the
Borrower received by it from such Lender as more fully set forth in
Section 9.08.

 

(g)                                  Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time create a security interest
in all or any portion of its rights under this Agreement (including, without
limitation and the Advances owing to it) to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System or any central bank having
jurisdiction over such Lender.

 

SECTION 9.08                                      Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that the Administrative Agent or such Lender, as applicable, agrees
that it will, to the extent practicable and other than with respect to any audit
or examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, notify the Borrower
promptly thereof, unless such notification is prohibited by law, rule or
regulation), (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or any action or proceeding relating to this Agreement
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this
Section 9.08, to (i) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement, (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (iii) any rating agency
or (iv) the CUSIP Service Bureau or any similar organization, (g) with the
consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section 9.08 or
(y) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a non-confidential basis from a source other than the
Borrower.  In addition, the Agents may disclose the existence of this Agreement
and information about this Agreement to service providers to the Agents in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.

 

For purposes of this Section 9.08, “Information” means this Agreement and the
other Loan Documents and all information received from the Consolidated Group
relating to the

 

73

--------------------------------------------------------------------------------


 

Consolidated Group or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Consolidated Group.  Any
Person required to maintain the confidentiality of Information as provided in
this Section 9.08 shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

SECTION 9.09                                      Governing Law. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York, except that (a) the interpretation of Acquired Business Material
Adverse Effect and whether an Acquired Business Material Adverse Effect has
occurred, (b) the accuracy of any Acquisition Agreement Representation and
whether as a result of a breach thereof, the Borrower (or any of its
Subsidiaries) has (or have) the right to terminate its (or their) obligations
under the Acquisition Agreement, or to decline to consummate the Acquisition
pursuant to the Acquisition Agreement and (c) whether the Acquisition has been
consummated in accordance with the Acquisition Agreement, shall be governed by,
and construed in accordance with, the laws of the State of Delaware without
giving effect to conflicts of laws principles that would result in the
application of the law of any other state.

 

SECTION 9.10                                      Execution in Counterparts. 
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Delivery of an executed counterpart of a signature
page to this Agreement by telecopier, facsimile or in a .pdf or similar file
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 9.11                                      Jurisdiction, Etc.  (a)  Each
of the parties hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any New York State court
sitting in New York County or any Federal court of the United States of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in any such New York
State court or, to the extent permitted by law, in any such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

(b)                                 Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any New York State or Federal court.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

74

--------------------------------------------------------------------------------


 

SECTION 9.12                                      Patriot Act Notice.  Each
Lender and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act.  The
Borrower shall provide, to the extent commercially reasonable, such information
and take such actions as are reasonably requested by the Administrative Agent or
any Lenders in order to assist the Administrative Agent and the Lenders in
maintaining compliance with the Patriot Act.

 

SECTION 9.13                                      No Advisory or Fiduciary
Responsibility.  In its capacity as an Agent or a Lender hereunder, or in its
capacity as an arranger or co-arranger under the Commitment Letter, (a) no Agent
or Lender has any responsibility except as set forth herein and (b) no Agent or
Lender shall be subject to any fiduciary duties or other implied duties (to the
extent permitted by law to be waived).  The Borrower agrees that it will not
take any position or bring any claim against any Agent or any Lender that is
contrary to the preceding sentence.

 

In connection with all aspects of each transaction contemplated hereunder
(including in connection with any amendment, waiver or other modification
hereof), the Borrower acknowledges and agrees that: (i) the arranging and other
services regarding this Agreement provided by the Agents and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Agents and the Lenders, on the other hand; (ii) each Agent
and each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor or agent for the Borrower or any of its
Affiliates, or any other Person; and (iii) the Agents, the Lenders and each of
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Agent or Lender has any obligation to disclose any of such interests to the
Borrower or its Affiliates.

 

SECTION 9.14                                      Waiver of Jury Trial.  Each of
the Borrower, the Administrative Agent and the Lenders hereby irrevocably waives
all right to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to this
Agreement or the actions of the Administrative Agent or any Lender in the
negotiation, administration, performance or enforcement thereof.

 

[SIGNATURE PAGES FOLLOW]

 

75

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 

ABBVIE INC., as the Borrower

 

 

 

 

 

By:

/s/Amarendra Duvvur

 

 

Name:

Amarendra Duvvur

 

 

Title:

Vice President, Treasurer

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR

 

FUNDING, INC., as Administrative

 

Agent

 

 

 

 

 

By:

/s/Anish Shah

 

 

Name:

Anish Shah

 

 

Title:

Authorized Signatory

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR

 

FUNDING, INC., as a Lender

 

 

 

 

 

By:

/s/Anish Shah

 

 

Name:

Anish Shah

 

 

Title:

Authorized Signatory

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as

 

 a Lender

 

 

 

 

 

By:

/s/Anish Shah

 

 

Name:

Anish Shah

 

 

Title:

Authorized Signatory

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as a Lender

 

 

 

 

 

By:

/s/Jaime Johnson

 

 

Name:

Jaime Johnson

 

 

Title:

VP

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/Robert LaPorte

 

 

Name:

Robert LaPorte

 

 

Title:

Director

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

 

By:

/s/Ritam Bhalla

 

 

Name:

Ritam Bhalla

 

 

Title:

Director

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

 

 

By:

/s/Christopher Sked

 

 

Name:

Christopher Sked

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/Ade Adedeji

 

 

Name:

Ade Adedeji

 

 

Title:

Vice President

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG CAYMAN ISLANDS
BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/Heidi Sandquist

 

 

Name:

Heidi Sandquist

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/Michael Shannon

 

 

Name:

Michael Shannon

 

 

Title:

Vice President

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/Alan Vitulich

 

 

Name:

Alan Vitulich

 

 

Title:

Director

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

 

By:

/s/Alexandre Huet

 

 

Name:

Alexandre Huet

 

 

Title:

Managing Director

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/Christopher Day

 

 

Name:

Christopher Day

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/Remy Riester

 

 

Name:

Remy Riester

 

 

Title:

Authorized Signatory

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD., as a Lender

 

 

 

 

 

 

 

By:

/s/Bertram H. Tang

 

 

Name:

Bertram H. Tang

 

 

Title:

Authorized Signatory

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

 

By:

/s/Eric Koppelson

 

 

Name:

Eric Koppelson

 

 

Title:

Authorized Signatory

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/Matthew Bartlett

 

 

Name:

Matthew Bartlett

 

 

Title:

Vice President

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/Steven Aloupis

 

 

Name:

Steven Aloupis

 

 

Title:

Managing Director

 

 

 

Capital Markets

 

 

 

 

 

 

 

By:

/s/Hsing H. Huang

 

 

Name:

Hsing H. Huang

 

 

Title:

Associate Director

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/Andrea S. Cohen

 

 

Name:

Andrea S. Cohen

 

 

Title:

Director

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

DNB CAPITAL LLC, as a Lender

 

 

 

 

 

By:

/s/Caroline Adams

 

 

Name:

Caroline Adams

 

 

Title:

First Vice President

 

 

 

 

 

 

 

 

 

By:

/s/Kristie Li

 

 

Name:

Kristie Li

 

 

Title:

First Vice President

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

LLOYDS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/Erin Doherty

 

 

Name:

Erin Doherty

 

 

Title:

Assistant Vice President – D006

 

 

 

 

 

 

 

 

 

By:

/s/Daven Popat

 

 

Name:

Daven Popat

 

 

Title:

Senior Vice President – P003

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SVENSKA HANDELSBANKEN AB (PUBL)
NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/Jonas Almhojd

 

 

Name:

Jonas Almhojd

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

By:

/s/Nancy D’Albert

 

 

Name:

Nancy D’Albert

 

 

Title:

Vice President

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a
Lender

 

 

 

 

 

By:

/s/Brandon Rolek

 

 

Name:

Brandon Rolek

 

 

Title:

Senior Vice President

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a
Lender

 

 

 

 

 

By:

/s/David C. Mruk

 

 

Name:

David C. Mruk

 

 

Title:

Senior Vice President

 

[364—DAY BRIDGE TERM LOAN CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------